Exhibit 10.3

 

$20,000,000

 

CREDIT AGREEMENT

 

Dated as of March 29, 2005

 

Among

 

ITC^DELTACOM, INC.

 

as Parent

 

INTERSTATE FIBERNET, INC.

 

as Borrower

 

THE SUBSIDIARIES NAMED HEREIN

 

THE LENDERS NAMED HEREIN

 

as Lenders

 

WELSH, CARSON, ANDERSON & STOWE VIII, L.P.

 

as Administrative Agent and

 

Collateral Agent

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     

Section 1.01.

  

Certain Defined Terms

   2

Section 1.02.

  

Computation of Time Periods; Other Definitional Provisions

   24

Section 1.03.

  

Accounting Terms

   24 ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES     

Section 2.01.

  

Term Commitments

   25

Section 2.02.

  

Intentionally omitted

   25

Section 2.03.

  

Repayment of Advances

   25

Section 2.04.

  

Intentionally omitted

   25

Section 2.05.

  

Prepayments

   25

Section 2.06.

  

Interest

   27

Section 2.07.

  

Increased Costs, Etc.

   27

Section 2.08.

  

Payments and Computations

   27

Section 2.09.

  

Taxes

   29

Section 2.10.

  

Sharing of Payments, Etc.

   31

Section 2.11.

  

Intentionally omitted

   32

Section 2.12.

  

Defaulting Lenders

   32

Section 2.13.

  

Evidence of Debt; Register

   33 ARTICLE III CONDITIONS OF LENDING     

Section 3.01.

  

Conditions Precedent to the Effective Date

   35 ARTICLE IV REPRESENTATIONS AND WARRANTIES     

Section 4.01.

  

Representations and Warranties of the Borrower

   39 ARTICLE V COVENANTS     

Section 5.01.

  

Affirmative Covenants

   47

Section 5.02.

  

Negative Covenants

   55

Section 5.03.

  

Reporting Requirements

   65 ARTICLE VI EVENTS OF DEFAULT     

Section 6.01.

  

Events of Default

   69 ARTICLE VII GUARANTY     

Section 7.01.

  

Parent Guaranty; Limitation of Liability

   71

Section 7.02.

  

Guaranty Absolute

   72

Section 7.03.

  

Waivers and Acknowledgments

   73

Section 7.04.

  

Subrogation

   74

Section 7.05.

  

Intentionally omitted

   75

Section 7.06.

  

Subordination

   75

Section 7.07.

  

Continuing Guaranty; Assignments

   76

 

i



--------------------------------------------------------------------------------

Section 7.08.

  

Release of the Parent

   76 ARTICLE VIII THE AGENT     

Section 8.01.

  

Authorization and Action

   76

Section 8.02.

  

Agents’ Reliance, Etc.

   76

Section 8.03.

  

WCAS and Affiliates

   77

Section 8.04.

  

Lender Credit Decision

   77

Section 8.05.

  

Indemnification

   77

Section 8.06.

  

Successor Agents

   78

Section 8.07.

  

Appointment of Subagents

   79 ARTICLE IX MISCELLANEOUS     

Section 9.01.

  

Amendments, Etc.

   79

Section 9.02.

  

Notices, Etc.

   80

Section 9.03.

  

No Waiver; Remedies

   80

Section 9.04.

  

Costs and Expenses

   80

Section 9.05.

  

Right of Set-off

   81

Section 9.06.

  

Binding Effect

   82

Section 9.07.

  

Assignments and Participations

   82

Section 9.08.

  

Execution in Counterparts

   84

Section 9.09.

  

Confidentiality

   84

Section 9.10.

  

Release of Collateral

   85

Section 9.11.

  

Jurisdiction, Etc.

   85

Section 9.12.

  

Governing Law

   85

Section 9.13.

  

Waiver of Jury Trial

   85

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

   -   

Lending Offices

Schedule II

   -   

Competitors

Schedule III

   -   

Subsidiaries to be Dissolved

Schedule 4.01(a)(ii)

   -   

Pending Good Standings

Schedule 4.01(a)(iii)

   -   

Pending Licenses, Permits and Other Approvals

Schedule 4.01(b)

   -   

Subsidiaries

Schedule 4.01(d)

   -   

Authorizations, Approvals, Actions, Notices and Filings

Schedule 4.01(f)

   -   

Disclosed Litigation

Schedule 4.01(n)

   -   

Plans, Multiemployer Plans and Welfare Plans

Schedule 4.01(p)

   -   

Open Years; Unpaid Tax Liabilities; Adjusted Tax Bases

Schedule 4.01(r)

   -   

Surviving Debt

Schedule 4.01(s)

   -   

Liens

Schedule 4.01(t)

   -   

Owned Real Property

Schedule 4.01(u)

   -   

Leased Real Property

Schedule 4.01(v)

   -   

Investments

Schedule 4.01(w)

   -   

Intellectual Property

Schedule 4.01(x)

   -   

Material Contracts

 

EXHIBITS

 

Exhibit A

   -   

Form of Term Note

Exhibit B

   -   

Form of Assignment and Acceptance

Exhibit C

   -   

Form of Security Agreement

Exhibit D

   -   

Form of Third Lien Intercreditor and Subordination Agreement

Exhibit E

   -   

Form of Capital Lease Assignment

Exhibit F

   -   

Form of Opinion of Counsel to the Loan Parties

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of March 29, 2005 (this “Agreement”), among
ITC^DeltaCom, Inc., a Delaware corporation (the “Parent”), Interstate FiberNet,
Inc., a Delaware corporation (the “Borrower”), the Subsidiaries of the Parent
listed on the signature page hereof, the lenders listed on the signature pages
hereof (the “Lenders”), Welsh, Carson, Anderson & Stowe VIII, L.P., as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VIII, the “Administrative Agent”) for the Lenders and as
collateral agent (together with any successor collateral agent appointed
pursuant to Article VIII, the “Collateral Agent” and, together with the
Administrative Agent, the “Agents”).

 

RECITALS:

 

WHEREAS, the Parent, the Borrower, the subsidiary guarantors listed on the
signature pages thereto, the Lenders and the Agents are party to the Credit
Agreement, dated as of October 6, 2003, as amended (the “Original Second Lien
Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, dated as of April 5, 2000, (the
“Original ITCD Credit Agreement”), among the Borrower, the Parent, the
subsidiary guarantors listed on the signature pages thereof, and the banks,
financial institutions and other institutional lenders from time to time parties
thereto as lenders or agents, such lenders made available to the Borrower
$160,000,000, consisting of $100,000,000 under the Tranche 1 Term B Facility, as
defined in the Original ITCD Agreement, and $60,000,000 under the Tranche 2 Term
B Facility, as defined in the Original ITCD Agreement in order to finance (a)
working capital and certain capital expenditures (including the build-out of the
collocation and data services businesses) and other general corporate purposes
and (b) the purchase of certain equipment, respectively;

 

WHEREAS, (a) the Borrower, ITC^DeltaCom Communications, Inc. (“Communications”
and together with the Borrower, the “Lessees”) and NTFC Capital Corporation
(“NTFC”) are party to that certain Master Lease Agreement, dated December 29,
2000, and the schedules, annexes and security documents related thereto (as
amended through the date hereof, the “NTFC Capital Lease”), and (b)
Communications and General Electric Capital Corporation (“GE Lessor”) are party
to that certain Master Lease Agreement, dated December 31, 2001, and the
schedules, annexes and security documents related thereto (as amended through
the date hereof, the “GECC Capital Lease”);

 

WHEREAS, the Parent, the Borrower, the subsidiary guarantors listed on the
signature pages thereof, and the banks, financial institutions and other
institutional lenders from time to time parties thereto as lenders or agents,
entered into (a) an amendment and restatement, dated as of October 29, 2002, of
the Original ITCD Credit Agreement (the “First Amended ITCD Credit Agreement”)
and (b) a second amendment and restatement, dated as of October 6, 2003, of the
First Amended ITCD Credit Agreement (the “Second Amended ITCD Credit
Agreement”); and

 



--------------------------------------------------------------------------------

WHEREAS, the Loan Parties (as defined below) have requested (a) that certain
First Lien Lenders (as defined below) make additional term loans available to
the Borrower under the terms and conditions described in the First Lien Credit
Agreement (as defined below), (b) that the Second Lien Lenders (as defined
below) consent to an amendment and restatement of the indebtedness owing under
the Second Lien Credit Agreement, (c) the First Lien Lenders and the Second Lien
Lenders consent to the incurrence by the Borrower of subordinated secured
indebtedness pursuant to this Agreement, (d) that the First Lien Lenders, NTFC
and the GE Lessor consent to a restructuring of the indebtedness owing under the
Second Amended ITCD Credit Agreement, the NTFC Capital Lease and the GECC
Capital Lease, and (e) in connection with the foregoing, that the Lenders agree
to provide subordinated secured indebtedness pursuant to terms of this
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Agent” has the meaning specified in the preamble of this
Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
as the Administrative Agent shall specify in writing to the Lenders.

 

“Advance” means a Term Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Agents” has the meaning specified in the preamble of this Agreement.

 

“Agreement” means this Credit Agreement, dated as of March 29, 2005, among the
Parent, the Borrower, the subsidiaries listed on the signature pages

 

2



--------------------------------------------------------------------------------

hereto, the Lenders and the Agents, as amended, amended and restated,
supplemented or otherwise modified from time to time.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to: (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party,”
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party to such Hedge Agreement determined by the
Administrative Agent based on the settlement price of such Hedge Agreement on
such date of determination; or (c) in all other cases, the mark-to-market value
of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

 

“Approved Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is advised or managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit B hereto.

 

“Assumed BTI Debt” means (a) the Debt evidenced by the Tranche 3 Term B
Advances, (as provided and defined in the First Lien Credit Agreement), (b) the
Debt under the Second Lien Loan Documents, (c) unsecured Debt in the principal
amount of $18,525,000 evidenced by the 10½% Senior Notes due 2007 of BTI and (d)
unsecured Debt in the principal amount of $7,100,000 evidenced by the note
payable by BTI, Inc. to the order of P&H, Inc.

 

“Bankruptcy Code” means title 11 of the United States Code, as amended.

 

3



--------------------------------------------------------------------------------

“Benefit Plan Exchange Offer” means any transaction in which the Parent acquires
and/or retires Equity Plan Securities in exchange for other Equity Plan
Securities.

 

“Board Designees” means individuals whose nomination for election, appointment
or election as directors of the Parent is effectuated pursuant to (a) the
Governance Agreement or (b) the Series A Certificate of Designation or the
Series B Certificate of Designation.

 

“Borrower” has the meaning specified in the preamble of this Agreement.

 

“Borrower’s Account” means the account of the Borrower as the Borrower shall
specify in writing to the Administrative Agent.

 

“Borrowing” means a Term Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City.

 

“BTI” means BTI Telecom Corp.

 

“BTI, Inc.” means Business Telecom, Inc.

 

“Capital Lease Assignments” means those certain UCC-3 financing statements
authenticated by GE Lessor and NTFC, respectively, pursuant to which GE Lessor
and NTFC will assign to the First Lien Agents and the Second Lien Agents their
respective security interests in the assets subject to the GECC Capital Lease
and the NTFC Capital Lease, respectively.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether outstanding on the date
of this Agreement or issued thereafter, including, without limitation, all
Common Stock and Preferred Stock.

 

“Cash Equivalents” means any of the following, to the extent owned by the Parent
or any of its Subsidiaries free and clear of all Liens other than Liens created
under the Collateral Documents and having a maturity of not greater than 360
days from the date of issuance thereof: (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States; (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender or a member of the Federal Reserve System, issues (or the parent of which
issues) commercial paper rated as described in clause (c) below, is organized
under the

 

4



--------------------------------------------------------------------------------

laws of the United States or any State thereof and has combined capital and
surplus of at least $1 billion; (c) commercial paper in an aggregate amount of
no more than $160,000,000 per issuer outstanding at any time, issued by any
corporation organized under the laws of any State of the United States and rated
at least “P-1” (or the then equivalent grade) by Moody’s Investors Service, Inc.
or “A-1” (or the then equivalent grade) by Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc.; or (d) obligations issued by any state of the
United States of America or any municipality or other political subdivision of
any such state or any public instrumentality thereof having, at the time of
acquisition, the highest rating obtainable from any of Standard & Poor’s, a
division of The McGraw-Hill Companies, Inc., Moody’s Investors Service, Inc. or
Fitch Ratings, Inc., including, without limitation, auction rate certificates.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change of Control” means the occurrence on any date after the Effective Date of
any of the following: (a) a “person” or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Exchange Act) becomes the “beneficial owner” (within
the meaning of Rule 13d-3 of the SEC under the Exchange Act) of more than 35% of
the total voting power of the Voting Stock of the Parent on a Fully Diluted
Basis and such ownership represents a greater percentage of the total voting
power of the Voting Stock of the Parent, on a Fully Diluted Basis, than the
percentage of the total voting power of the Voting Stock of the Parent, on a
Fully Diluted Basis, beneficially owned (within the meaning of Rule 13d-3 of the
SEC under the Exchange Act) by the Existing Stockholders on such date; or (b)
individuals who on the Effective Date constitute the board of directors of the
Parent (together with any new directors whose appointment by the board of
directors of the Parent or whose nomination by the board of directors of the
Parent for election by the Parent’s stockholders was approved by a vote of at
least a majority of the members of the board of directors then in office who
either were members of the board of directors on the Effective Date or whose
appointment or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the board of directors then in
office; or (c) the Parent shall cease to own 100% directly of the Equity
Interests of the Borrower and 100%, directly or indirectly, of the Equity
Interests of the other Loan Parties. For purposes of clause (b) of this
definition, all Board Designees shall be deemed to be members of the board of
directors of the Parent whose appointment or nomination for election was
approved in the manner specified in clause (b).

 

“Chief Financial Officer” means, with respect to any Loan Party, the officer of
such Loan Party designated by such Loan Party as its chief financial

 

5



--------------------------------------------------------------------------------

officer or, if there is no such officer designation, the officer of such Loan
Party designated by such Loan Party as its principal accounting officer.

 

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Account” has the meaning specified in the Security Agreement.

 

“Collateral Agent” has the meaning specified in the preamble of this Agreement.

 

“Collateral Documents” means the Security Agreement, the Third Lien
Intercreditor and Subordination Agreement, the Mortgages and any other agreement
that creates or purports to create a Lien in favor of the Collateral Agent for
the benefit of the Secured Parties.

 

“Commitment” means a Term Commitment.

 

“Common Stock” means, with respect to any Person, any and all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s equity, other than Preferred Stock of such Person,
whether outstanding on the date of this Agreement or issued thereafter,
including, without limitation, all series and classes of such common stock.

 

“Communications” has the meaning specified in the recitals of the parties to
this Agreement.

 

“Competitor” shall mean any Person identified on Schedule III hereto (or any
Affiliate thereof) and any other Person (or any Affiliate thereof) that engages
primarily, or as one of its principal activities, in the business of providing
competitive local exchange telecommunications services to business customers.

 

“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender on a confidential basis, but does not include any such
information that is or becomes generally available to the public or that is or
becomes available to such Agent or such Lender from a source other than the Loan
Parties which such Agent or such Lender do not have reason to believe is
confidential information. Notwithstanding anything to the contrary set forth in
this definition or in this Agreement, “Confidential Information” shall not
include information relating to the tax structure or tax treatment of any
structure or transaction and all materials of any kind (including opinions and
other tax analyses) that are provided to the party relating to such tax
treatment and tax structure, excluding information the confidentiality of which
is reasonably necessary to comply with U.S. Federal or state securities laws, it
being the intent of the foregoing to cause any structure or transaction not to
be treated as having been offered under conditions of confidentiality for
purposes of Section 1.6011-4(b)(3)

 

6



--------------------------------------------------------------------------------

(or any successor provision) of the Treasury Regulations promulgated under
Section 6011 of the Internal Revenue Code, and this definition shall be
construed in a manner consistent with such purpose.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

“Conversion Shares” means the Common Stock or other securities issued or
issuable upon conversion of the Series A Preferred Stock.

 

“Debt” of any Person means, at any time without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all Obligations of such
Person for the deferred purchase price of property or services (other than trade
payables not overdue by more than 90 days incurred in the ordinary course of
such Person’s business, unless such trade payables overdue by more than 90 days
are contested in good faith by such Person), (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the

 

7



--------------------------------------------------------------------------------

event of default are limited to repossession or sale of such property), (e) all
Obligations of such Person as lessee under Capitalized Leases, (f) all
Obligations of such Person under acceptance, letter of credit or similar
facilities, (g) all Obligations of such Person to Redeem any Equity Interests in
such Person or in any other Person, or to Redeem options, warrants or other
rights to purchase or otherwise acquire such Equity Interests, before the date
which is six months after the Termination Date (provided that if the exercise of
the right to Redeem such Equity Interests or options, warrants or other rights
is at the option of such Person under the terms of such Equity Interests or
otherwise, the date of such Person’s exercise, if any, of such right to Redeem
shall be the date on which such Person shall first be deemed to have an
Obligation to Redeem such Equity Interests or options, warrants or other rights
for purposes of this definition), valued in the case of Preferred Interests at
the stated liquidation preference of such Preferred Interests plus accrued and
unpaid dividends from time to time, (h) all Obligations of such Person in
respect of Hedge Agreements, valued at the Agreement Value thereof, (i) all
Contingent Obligations of such Person and (j) all indebtedness and other payment
Obligations referred to in clauses (a) through (i) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations. Notwithstanding clause (g) of this
definition, the Obligations referred to in such clause (g) as constituting
“Debt” shall not include Obligations of such Person to Redeem Equity Interests
in such Person (or to Redeem options, warrants or other rights to purchase or
otherwise acquire such Equity Interests) in exchange for, or out of the proceeds
of a substantially concurrent offering of, other Equity Interests (or options,
warrants or other rights to purchase or otherwise acquire such other Equity
Interests) in such Person, provided that any Obligations of such Person to
Redeem such other Equity Interests (or to Redeem options, warrants or other
rights to purchase or acquire such other Equity Interests) shall be subject to
the provisions of such clause (g).

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulted Amount” means, with respect to any Lender at any time, any amount
required to be paid by such Lender to any Agent or any other Lender hereunder or
under any other Loan Document at or prior to such time that has not been so paid
as of such time, including, without limitation, any amount required to be paid
by such Lender to (a) any other Lender pursuant to Section 2.10 to purchase any
participation in Advances owing to such other Lender and (b) any Agent pursuant
to Section 8.05 to reimburse such Agent for such Lender’s ratable share of any
amount required to be paid by the Lenders to such Agent. In the event that a
portion of a Defaulted Amount shall be deemed paid pursuant to Section 2.12(a),
the remaining portion of such Defaulted Amount shall be

 

8



--------------------------------------------------------------------------------

considered a Defaulted Amount originally required to be paid hereunder or under
any other Loan Document on the same date as the Defaulted Amount so deemed paid
in part.

 

“Defaulting Lender” means, at any time, any Lender that, at such time, (a) owes
a Defaulted Amount or (b) shall take any action or be the subject of any action
or proceeding of a type described in Section 6.01(f).

 

“Disclosed Litigation” has the meaning specified in Section 3.01(c).

 

“Effective Date” means the first date on which the conditions set forth in
Section 3.01 shall have been satisfied.

 

“Eligible Assignee” means any commercial bank or financial institution
(including, without limitation, any fund that regularly invests in loans similar
to the Advances) as approved (so long as no Default has occurred and is
continuing at the time of the relevant assignment pursuant to Section 9.07) by
the Borrower (such approval not to be unreasonably withheld or delayed);
provided, however, that neither any Loan Party nor any Affiliate of a Loan Party
shall qualify as an Eligible Assignee under this definition; provided, further,
that no Competitor shall qualify as an Eligible Assignee under this definition.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership

 

9



--------------------------------------------------------------------------------

or profit interests in) such Person or warrants, rights or options for the
purchase or other acquisition from such Person of such shares (or such other
interests), and other ownership or profit interests in such Person (including,
without limitation, partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.

 

“Equity Plan Securities” means any Equity Interests awarded, granted, sold or
issued pursuant to any stock option, restricted stock, stock incentive, deferred
compensation, profit sharing, defined benefit, defined contribution or other
benefit plan of any Loan Party or any Subsidiary of any Loan Party.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA), excluding, however, a “standard termination” as
defined in Section 4041(a)(2) of ERISA; (d) the cessation of operations at a
facility of any Loan Party or any ERISA Affiliate in the circumstances described
in Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 302(f) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, such Plan.

 

“Events of Default” has the meaning specified in Section 6.01.

 

10



--------------------------------------------------------------------------------

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

“Existing Debt Refinancing” has the meaning set forth in Section 5.02(b)(vi).

 

“Existing Stockholders” means the WCAS Securityholders and their Affiliates. For
purposes of this definition, “Affiliate” means, as applied to any Person, any
other Person directly or indirectly controlling, controlled by, or under direct
or indirect common control with, such Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance (other
than proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments, any net proceeds of any Permitted Refinancing
(in excess of the amount necessary to pay in full the obligations in respect of
the First Lien Loan Documents and the Second Lien Loan Documents) and any
purchase price adjustment received in connection with any purchase agreement;
provided, however, that an Extraordinary Receipt shall not include cash
receipts, awards or payments received from proceeds of insurance, condemnation
awards (or payments in lieu thereof) or indemnity payments to the extent that
such proceeds, awards or payments (a) are in respect of loss or damage to fixed
assets, real property or equipment and are applied to replace or repair such
fixed assets, real property or equipment in respect of which such proceeds,
awards or payments were received in accordance with the terms of the Loan
Documents (or to reimburse such Person for expenditures previously incurred on
account of such replacement or repair); provided that such proceeds, awards or
payments (i) are immediately deposited into an account held by the Collateral
Agent on behalf of the Lenders, and (ii) are applied within nine months after
the occurrence of such damage or loss, provided that the Borrower shall have
delivered documentation reasonably satisfactory to the Administrative Agent
evidencing the cost and proposed use of any equipment repaired or replaced
pursuant thereto, or (b) are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto, or (c) are received by any Person by way of reimbursement
or indemnification of such Person for costs and expenses incurred by such
Person.

 

“Facility” means the Term Facility.

 

11



--------------------------------------------------------------------------------

“FCC” means the Federal Communications Commission, or any governmental agency
succeeding to the functions thereof.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“First Amended ITCD Credit Agreement” has the meaning specified in the recitals
of the parties to this Agreement.

 

“First Lien Collateral Agent” means Wells Fargo Bank, N.A. and any successor
collateral agent appointed pursuant to Article VIII of the First Lien Credit
Agreement.

 

“First Lien Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of even date herewith, among the Parent, the Borrower, the
subsidiary guarantors listed on the signature pages thereof, the First Lien
Lenders and the other parties thereto.

 

“First Lien Facilities” means the “Facilities” (as provided and defined in the
First Lien Credit Agreement).

 

“First Lien Lenders” means the “Lenders” (as provided and defined in the First
Lien Credit Agreement).

 

“First Lien Loan Documents” means the “Loan Documents” (as provided and defined
in the First Lien Credit Agreement).

 

“First Lien Security Agreement” means the “Security Agreement” (as provided and
defined in the First Lien Credit Agreement).

 

“Fiscal Year” means a Fiscal Year of the Parent and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“Fully Diluted Basis” means, as of any date of determination, the sum of (a) the
number of shares of Voting Stock outstanding as of such date of determination
plus (b) the number of shares of Voting Stock issuable upon the exercise,
conversion or exchange of all then-outstanding warrants, options, convertible
Capital Stock or indebtedness, exchangeable Capital Stock or indebtedness, or
other rights exercisable for or convertible or exchangeable into, directly or
indirectly, shares of Voting Stock, whether at the time of issue or upon

 

12



--------------------------------------------------------------------------------

the passage of time or upon the occurrence of some future event, and whether or
not in the money as of such date of determination.

 

“GAAP” has the meaning specified in Section 1.03.

 

“GECC Capital Lease” has the meaning specified in the recitals of the parties to
this Agreement.

 

“GE Lessor” has the meaning specified in the recitals of the parties to this
Agreement.

 

“Governance Agreement” means the Governance Agreement, dated as of October 6,
2003, as amended, among the Parent, WCAS Capital Partners III, L.P., Welsh,
Carson, Anderson & Stowe VIII, L.P., WCAS Information Partners, L.P. and certain
individual investors and trusts listed on the signature pages thereto, , as
amended by the Amendment No. 1 to Governance Agreement, dated as of March 29,
2005.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01(a).

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Incur” means, with respect to any Debt, to incur, create, issue, assume,
guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of, contingently or otherwise, such Debt.

 

“Indemnified Party” has the meaning specified in Section 9.04(b).

 

“Information Statement” has the meaning specified in Section 4.01(cc).

 

“Initial Lenders” means the Lenders party hereto on the Effective Date.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

13



--------------------------------------------------------------------------------

“Inventory” means all Inventory referred to in Section 1(b) of the Security
Agreement.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor Incurs Debt of the types referred to in clause (i) or (j) of
the definition of “Debt” in respect of such Person.

 

“Lenders” means the lenders listed on the signature pages hereof and each Person
that shall become a Lender hereunder pursuant to Section 9.07 for so long as
such Lender or Person, as the case may be, shall be a party to this Agreement.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Lending Office” opposite its name on Schedule I hereto or in
the Assignment and Acceptance pursuant to which it became a Lender, as the case
may be, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.

 

“Lessees” has the meaning specified in the recitals of the parties to this
Agreement.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means (a) for purposes of this Agreement and the Notes and any
amendment, supplement or modification hereof or thereof, (i) this Agreement,
(ii) the Notes and (iii) the Collateral Documents and (b) for purposes of the
Collateral Documents and for all other purposes other than for purposes of this
Agreement and the Notes, (i) this Agreement, (ii) the Notes and (iii) the
Collateral Documents.

 

“Loan Parties” means the Borrower, the Parent and the Subsidiaries of the
Parent.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Parent and its Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties

 

14



--------------------------------------------------------------------------------

or prospects of the Loan Parties and the Subsidiaries of the Loan Parties, taken
as a whole, (b) the rights and remedies of the Agents or any Lender under any
Loan Document or (c) the ability of any Loan Party to perform its Obligations
under any Loan Document to which it is or is to be a party.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $10,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person. With respect to the Loan Parties, the Merger Agreement
shall be deemed to be a Material Contract.

 

“Merger Agreement” means the Agreement and Plan of Merger, dated as of July 2,
2003, as amended, among BTI, the parties identified on the signature pages
thereto as the “WCAS Securityholders”, the Parent and 8DBC1 Corp.

 

“Merger Agreement Common Stock” means (a) the Common Stock of the Parent issued
or issuable pursuant to the Merger Agreement, (b) the Series B Conversion Shares
and (c) the Series B Warrant Shares.

 

“Mortgage Policies” has the meaning specified in Section 5.01(n)(i)(B).

 

“Mortgages” has the meaning specified in Section 5.01(n)(i).

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means, with respect to any sale, lease, transfer or other
disposition of any asset by any Person (excluding Equity Interests), or any
Extraordinary Receipt received by or paid to or for the account of any Person,
the aggregate amount of cash received from time to time (whether as initial
consideration or through payment or disposition of deferred consideration) by or
on behalf of such Person in connection with such transaction after deducting
therefrom only (without duplication) (a) reasonable and customary brokerage
commissions, underwriting fees and discounts, legal fees and expenses, finder’s
fees and other similar fees and commissions and out-of-pocket costs and
expenses, and (b) the amount of taxes payable in connection with or as a result
of such transaction, in each case to the extent, but only to the extent, that
the

 

15



--------------------------------------------------------------------------------

amounts so deducted are, at the time of receipt of such cash, actually paid to a
Person that is not an Affiliate of such Person and are properly attributable to
such transaction or to the asset that is the subject thereof; provided, however,
that in the case of taxes that are deductible under clause (b) above but for the
fact that, at the time of receipt of such cash, such taxes have not been
actually paid or are not then payable, such Loan Party or such Subsidiary may
deduct an amount (the “Reserved Amount”) equal to the amount reserved in
accordance with GAAP for such Loan Party’s or such Subsidiary’s reasonable
estimate of such taxes, other than taxes for which such Loan Party or such
Subsidiary is indemnified; provided, further, however, that, at the time such
taxes are paid, an amount equal to the amount, if any, by which the Reserved
Amount for such taxes exceeds the amount of such taxes actually paid shall
constitute “Net Cash Proceeds” of the type for which such taxes were reserved
for all purposes hereunder; provided, further, still that Net Cash Proceeds from
Extraordinary Receipts shall not include up to $500,000 of cash proceeds in the
aggregate received in connection with one or more such receipts, to the extent
such cash proceeds are applied to replace the asset in respect of which such
cash proceeds were received or are otherwise invested in such Person’s business,
so long as application is made within nine months after the occurrence of such
receipt.

 

“New Warrants” means warrants issued pursuant to the New Warrant Documents.

 

“New Warrant Documents” means (a) that certain Warrant Agreement, dated as of
March 29, 2005, between the Parent and Mellon Investor Services LLC, as warrant
agent, as amended, amended and restated, supplemented or otherwise modified from
time to time, (b) the Amendment No. 1 to Governance Agreement, dated as of March
29, 2005, by and among the Parent, WCAS Capital Partners III, L.P., WCAS, WCAS
Information Partners, L.P. and certain individual investors and trusts listed on
the signature pages thereto and (c) each other agreement, certificate, document
or instrument delivered in connection with clauses (a) and (b) above.

 

“Note” means a Term Note.

 

“NPL” means the National Priorities List under CERCLA.

 

“NTFC” has the meaning specified in the recitals of the parties to this
Agreement.

 

“NTFC Capital Lease” has the meaning specified in the recitals of the parties to
this Agreement.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment,

 

16



--------------------------------------------------------------------------------

liquidated, unliquidated, fixed, contingent, matured, disputed, undisputed,
legal, equitable, secured or unsecured, and whether or not such claim is
discharged, stayed or otherwise affected by any proceeding referred to in
Section 6.01(f). Without limiting the generality of the foregoing, the
Obligations of any Loan Party under the Loan Documents include (a) the
obligation to pay principal, interest, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document, including any Post-Petition Interest and (b) the
obligation of such Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party.

 

“Open Year” has the meaning specified in Section 4.01(o)(iii).

 

“Ordinary Course Obligations” means obligations (exclusive of obligations for
the payment of borrowed money) under letters of credit, surety bonds, pledges,
deposits or other arrangements made to secure the performance of tenders, bids,
leases, statutory or regulatory obligations, bankers’ acceptances, surety and
appeal bonds, government contracts, performance and return-of-money bonds and
other obligations of a similar nature incurred in the ordinary course of
business.

 

“Original ITCD Credit Agreement” has the meaning specified in the recitals of
the parties to this Agreement.

 

“Original Second Lien Credit Agreement” has the meaning specified in the
recitals of the parties to this Agreement.

 

“Other Taxes” has the meaning specified in Section 2.09(b).

 

“Parent” has the meaning specified in the preamble of this Agreement.

 

“Parent Guaranty” means the guaranty of the Parent set forth in Article VII.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Deferred Taxes” has the meaning specified in that certain Limited
Waiver to Second Amended and Restated Credit Agreement, dated as of February 28,
2005, by and among the Wells Fargo Bank, N.A., the lenders specified on the
signature pages thereto and the Loan Parties.

 

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b); (b) Liens imposed by

 

17



--------------------------------------------------------------------------------

law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 30 days; (c)
pledges or deposits to secure obligations under workers’ compensation laws or
similar legislation or to secure public or statutory obligations; and (d)
Permitted Encumbrances.

 

“Permitted Parent Debt” has the meaning specified in Section 5.02(b)(iv).

 

“Permitted Refinancing” means a refinancing (satisfying all of the requirements
of Section 5.02(b)(vii)) by the Loan Parties of (a) first, all (but not less or
more than all) of the principal amount outstanding under the First Lien Loan
Documents and the termination of the First Lien Loan Documents upon the
consummation of such refinancing and (b) thereafter, all (or such lesser amount
as shall be acceptable to the Required Lenders under and as defined in the
Second Lien Loan Documents) of the principal amount outstanding under the Second
Lien Loan Documents and, if paid in full in cash, the termination of all of the
Second Lien Loan Documents upon the consummation of such refinancing.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“PIK Amount” has the meaning specified in Section 2.06(a).

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Plan of Reorganization” means the Plan of Reorganization of the Parent under
Chapter 11 of the Bankruptcy Code in In re ITC^DeltaCom, Inc. (Case No. 02-11848
(MFW)).

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Shares” has the meaning specified in the Security Agreement.

 

“Post-Petition Interest” means any and all interest and expenses that accrue
after the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency or reorganization of any one or more of the Loan Parties
(or would accrue but for the operation of applicable bankruptcy or insolvency
laws) whether or not such interest is allowed or allowable as a claim in any
such proceeding.

 

“Pre-Amendment Information” means all of the written information provided by or
on behalf of the Borrower to the Lenders prior to the Effective Date.

 

18



--------------------------------------------------------------------------------

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Preferred Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s preferred or preference equity, whether
outstanding on the date of this Agreement or issued thereafter, including,
without limitation, all series and classes of such preferred or preference
stock.

 

“PUC” means any state regulatory agency or body that exercises jurisdiction over
the rates or services or the ownership, construction or operation of any network
facility or long distance telecommunications systems or over Persons who own,
construct or operate a network facility or long distance telecommunications
systems, in each case by reason of the nature or type of the business subject to
regulation and not pursuant to laws and regulations of general applicability to
Persons conducting business in such state.

 

“Receivables Financing” means a refinancing (satisfying all of the requirements
of Section 5.02 (b)(viii)) by the Loan Parties of (a) first, all (but not less
or more than all) of the principal amount outstanding under the First Lien Loan
Documents and the termination of all of the First lien Loan Documents upon the
consummation of such refinancing and (b) thereafter, all (or such lesser amount
shall be acceptable to the Required Lenders under and as defined in the Second
Lien Loan Documents) of the principal amount outstanding under the Second Lien
Loan Documents and, if paid in full in cash, the termination of all of the
Second Lien Loan Documents upon the consummation of such refinancing.

 

“Redeem” means to purchase, redeem or otherwise retire or acquire for value,
provided, however, that, notwithstanding the foregoing, “Redeem” shall not
include (a) the acquisition and/or retirement by the Parent of Equity Interests
of the Parent which are surrendered to the Parent as indemnification payments
pursuant to the Merger Agreement, (b) the acquisition and/or retirement by the
Parent of Common Stock or other Equity Interests of the Parent tendered by the
holder of an Equity Plan Security in payment of an exercise or purchase price
specified in such Equity Plan Security or (c) a Benefit Plan Exchange Offer.

 

“Refinanced First Lien Loan Documents” means the loan documents relating to any
Permitted Refinancing, any Receivables Financing or any Replacement Financing of
the First Lien Loan Documents.

 

“Refinanced Second Lien Loan Documents” means the loan documents relating to any
Permitted Refinancing, any Receivables Financing or any Replacement Financing of
the Second Lien Loan Documents.

 

“Register” has the meaning specified in Section 2.13(b).

 

19



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reorganization Common Stock” means the Common Stock of the Parent issued or
issuable under or in connection with the Plan of Reorganization, including,
without limitation, the Conversion Shares and the Warrant Shares.

 

“Reorganization Securities” means (a) the Reorganization Common Stock, (b) the
Series A Preferred Stock and (c) the Warrants.

 

“Replaced Lender” has the meaning specified in Section 2.09(g).

 

“Replacement Effective Date” has the meaning specified in Section 2.09(g).

 

“Replacement Financing” means a refinancing (satisfying all of the requirements
of Section 5.02(b)(ix)) by the Loan Parties of (a) first, all (but not less than
all) of the principal amount outstanding under the First Lien Loan Documents and
the termination of all of the First Lien Loan Documents upon the consummation of
such refinancing and (b) thereafter, all (or such lesser amount as shall be
acceptable to the Required Lenders under and as defined in the Second Lien Loan
Documents) of the principal amount outstanding under the Second Lien Loan
Documents and if paid in full in cash, the termination of all of the Second Lien
Loan Documents upon the consummation of such refinancing.

 

“Replacement Lender” has the meaning specified in Section 2.09(g).

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority of the aggregate principal amount of the Advances outstanding at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time, there shall be excluded from the determination of Required Lenders at such
time (A) the aggregate principal amount of the Advances owing to such Lender (in
its capacity as a Lender) and outstanding at such time and (B) the aggregate
unused Commitments of such Lender at such time.

 

“Responsible Officer” means any officer of any Loan Party or any of its
Subsidiaries.

 

“Restricted Payment” has the meaning specified in Section 5.02(g).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Amended ITCD Credit Agreement” has the meaning specified in the recitals
of the parties to this Agreement.

 

“Second Lien Collateral Agent” means General Electric Capital Corporation and
any successor collateral agent appointed pursuant to Article VIII of the Second
Lien Credit Agreement.

 

20



--------------------------------------------------------------------------------

“Second Lien Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of the date hereof, among the Parent, the Borrower, the subsidiary
guarantors listed on the signature pages thereof, the Second Lien Lenders and
the other parties thereto.

 

“Second Lien Facility” means the “Facility” (as provided and defined in the
Second Lien Credit Agreement).

 

“Second Lien Lenders” means the “Lenders” (as provided and defined in the Second
Lien Credit Agreement).

 

“Second Lien Loan Documents” means the “Loan Documents” (as provided and defined
in the Second Lien Credit Agreement).

 

“Secured Obligations” has the meaning specified in the Security Agreement.

 

“Secured Parties” means the Agents and the Lenders.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” has the meaning specified in Section 3.01(b)(ii).

 

“Series A Certificate of Designation” means the Parent’s Certificate of
Designation of the Powers, Preferences and Relative, Participating, Optional and
other Special Rights of 8% Series A Convertible Redeemable Preferred Stock and
Qualifications, Limitations and Restrictions thereof, as in effect from time to
time.

 

“Series A PIK Dividends” means the shares of Series A Preferred Stock paid or
payable as dividends on outstanding shares of Series A Preferred Stock.

 

“Series A Preferred Stock” means the shares of preferred stock of the Parent
designated as the 8% Series A Convertible Redeemable Preferred Stock and issued
pursuant to the Series A Certificate of Designation, including, without
limitation, Series A PIK Dividends.

 

“Series B Certificate of Designation” means the Parent’s Certificate of
Designation of the Powers, Preferences and Relative, Participating, Optional and
other Special Rights of 8% Series B Convertible Redeemable Preferred Stock and
Qualifications, Limitations and Restrictions thereof, as in effect from time to
time.

 

“Series B PIK Dividends” means the shares of Series B Preferred Stock paid or
payable as dividends on outstanding shares of Series B Preferred Stock.

 

“Series B Preferred Stock” means the shares of preferred stock of the Parent
designated as the 8% Series B Convertible Redeemable Preferred Stock and issued
pursuant to the Series B Certificate of Designation, including, without
limitation, Series B PIK Dividends.

 

21



--------------------------------------------------------------------------------

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Subordinated Debt” means Debt that, by the terms of any agreement or instrument
pursuant to which such Debt is Incurred, is expressly made subordinate in right
of payment and priority to the Debt under the First Lien Loan Documents and the
Second Lien Loan Documents.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
as of the Effective Date.

 

“Tax Agreement” means the Tax Indemnification Agreement, dated as of August 26,
1997, between ITC Holding Company, Inc. and the Parent.

 

“Tax Certificate” has the meaning specified in Section 5.03(k).

 

“Taxes” has the meaning specified in Section 2.09(a).

 

“Term Advance” means the single advance made by each Term Lender, according to
such Lender’s Term Commitment.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Advances made
by the Term Lenders.

 

“Term Commitment” means, with respect to any Term Lender at any time, the amount
set forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 2.13(b) as such Lender’s “Term Commitment.”

 

“Term Facility” means, at any time, the aggregate amount of the Term Lenders’
Term Commitments at such time.

 

22



--------------------------------------------------------------------------------

“Term Lender” means any Lender that has a Term Commitment.

 

“Term Loan” has the meaning specified in Section 2.01(a).

 

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender, in substantially the form of Exhibit A hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term Advance made
by such Lender, as amended.

 

“Termination Date” means the earlier of (a) the date on which the Administrative
Agent, by notice to the Borrower, declares the Notes, all interest thereon and
all other amounts payable under this Agreement and the other Loan Documents to
be forthwith due and payable pursuant to Section 6.01 and (b) the date that is
the later of (i) December 31, 2009 and (ii) 91 calendar days after the maturity
of the Second Lien Facility.

 

“Third Lien Intercreditor and Subordination Agreement” means the Intercreditor
and Subordination Agreement, dated as of the date hereof, among each of the
Agents, the Lenders, the Agents as provided and defined in the First Lien Credit
Agreement, on its behalf and on behalf of the First Lien Lenders, the Agents, as
provided and defined in the Second Lien Credit Agreement, the Second Lien
Lenders and the Loan Parties, in substantially the form of Exhibit D hereof, as
the same may be amended, amended and restated and/or modified from time to time,
including any replacement thereof or any additional intercreditor agreement in
connection with any Permitted Financing, Receivables Financing, or Replacement
Financing.

 

“Transactions” means the transactions contemplated by the Loan Documents.

 

“Unencumbered Parcel” means any parcel of real property owned by any Loan Party
or its Subsidiaries that was not previously pledged as Collateral to secure the
Obligations of the Loan Parties under the Loan Documents.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Voting Stock” means, with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person. For purposes of
this definition, Common Stock of the Parent shall constitute Voting Stock of the
Parent and the Series A Preferred Stock and the Series B Preferred Stock shall
not constitute Voting Stock of the Parent.

 

23



--------------------------------------------------------------------------------

“Warrant Shares” means the Common Stock or other securities issued or issuable
upon the exercise of the Warrants.

 

“Warrants” means the Common Stock purchase warrants issued by the Parent on the
date of the initial issuance of the Series A Preferred Stock and any warrants
issued in exchange or substitution therefor or upon exercise thereof in
accordance with the warrant agreement pursuant to which such Common Stock
purchase warrants were issued.

 

“WCAS” means Welsh, Carson, Anderson & Stowe VIII, L.P.

 

“WCAS Securityholders” means, collectively, (a) WCAS Capital Partners III, L.P.,
(b) WCAS, (c) WCAS Information Partners, L.P., (d) each of the individual
investors and trusts that executed the Governance Agreement as “WCAS
Securityholders,” (e) the Affiliates of any of the Persons referred to in
clauses (a), (b), (c) and (d) above, (f) the related Persons of any of the
Persons referred to in clauses (a), (b), (c) and (d) above and (g) the WCAS
Securityholder Permitted Transferees. For purposes of this definition,
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“WCAS Securityholder Permitted Transferees” means the individuals who are the
heirs, executors, administrators, testamentary trustees, legatees,
beneficiaries, spouses or lineal descendants of any of the WCAS Securityholders
who are natural Persons.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

Section 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

 

Section 1.03. Accounting Terms. All accounting terms not specifically defined
herein, unless otherwise specified herein, shall be construed in accordance with
generally

 

24



--------------------------------------------------------------------------------

accepted accounting principles in the United States of America as in effect from
time to time (“GAAP”) and consistent with those applied in the preparation of
the financial statements of the Parent and its Subsidiaries.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01. Term Commitments. (a) Subject to the terms and conditions hereof,
each Term Lender, severally and not jointly, agrees to make a term loan (a “Term
Loan”) to the Borrower on the Effective Date in an amount not to exceed the
amount of the Term Commitment of such Lender.

 

(b) The Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 10:00 A.M., New
York City time, one Business Day prior to the Effective Date) requesting that
the Term Lenders make the Term Advance on the Effective Date and specifying the
amount to be borrowed. Upon receipt of such notice the Administrative Agent
shall promptly notify each Term Lender thereof. Not later than 12:00 Noon, New
York City time, on the Effective Date, each Term Lender shall make available to
the Administrative Agent at the Administrative Agent’s Account an amount in
immediately available funds equal to such Term Lenders’ ratable portion of such
Term Borrowing in accordance with the respective Term Commitments of such Term
Lender and the other Term Lenders. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent shall make such funds available to the
Borrower by crediting the Borrower’s Account.

 

Section 2.02. Intentionally omitted.

 

Section 2.03. Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders the aggregate
outstanding principal amount of the Term Advances on the Termination Date. Each
Lender hereby acknowledges that the receipt of any such payments is subject to
the Third Lien Intercreditor and Subordination Agreement.

 

Section 2.04. Intentionally omitted.

 

Section 2.05. Prepayments. (a) Optional. After indefeasible payment and
satisfaction in full of the obligations under the First Lien Loan Documents and
the Second Lien Loan Documents and subject to the terms of the Third Lien
Intercreditor and Subordination Agreement, the Borrower may, upon at least one
Business Day’s notice to the Administrative Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding aggregate principal amount of the
Advances in whole or ratably in part, together with accrued interest to the date
of such prepayment on the aggregate principal amount prepaid; provided, however,
that each partial prepayment shall be in an aggregate principal amount of
$500,000 or an integral multiple of $500,000 in excess thereof. Each such
prepayment of any Advances shall be applied ratably to each Lender.

 

25



--------------------------------------------------------------------------------

(b) Mandatory. Subject to the terms and conditions of the Third Lien
Intercreditor and Subordination Agreement:

 

(i) Intentionally omitted.

 

(ii) The Borrower shall, within two Business Days after the date of receipt of
the Net Cash Proceeds by any Loan Party from (A) the sale, lease, transfer or
other disposition of any assets of any Loan Party or any Subsidiary of a Loan
Party (other than leases in the ordinary course of business or any sale, lease,
transfer or other disposition of assets pursuant to clause (i), (ii), (v)(B),
(vi), or (vii) of Section 5.02(e)) prepay an aggregate principal amount of the
Advances equal to such Net Cash Proceeds in excess, so long as no Default or
Event of Default has occurred and is continuing, of $30,000,000; provided that
no portion of the Net Cash Proceeds retained by the Loan Parties pursuant to
this subsection (ii) shall be used by any Loan Party in connection with any
merger with any Person or acquisition of assets of any Person (other than assets
acquired in the ordinary course of the Loan Parties’ business); and (B) any
Extraordinary Receipt received by, or paid to, or for the account of, any Loan
Party or any Subsidiary of a Loan Party and not otherwise included in clause (A)
above, prepay an aggregate principal amount of the Advances in any amount equal
to the amount of such Net Cash Proceeds.

 

(iii) The Borrower shall, within two Business Days after the date of receipt,
prepay an aggregate principal amount of the Advances in an amount equal to 100%
of the proceeds received on account of (A) Debt incurred by any Loan Party
(other than Special Term B Advances (as defined in the First Lien Loan
Agreement) it being understood that the proceeds of any Permitted Refinancing,
Receivables Financing or Replacement Financing shall be used to repay the
Obligations in respect of the First Lien Facilities and the Second Lien
Facility) or (B) any offering of any Equity Interests of the Parent or any other
Loan Party except for Equity Interests consisting of any (1) Common Stock of the
Parent, the proceeds of the issuance and sale of which are applied to refinance
the Series A Preferred Stock or Series B Preferred Stock at not more than 100%
of liquidation value plus accrued dividends, (2) Equity Plan Securities (3) New
Warrants or (4) Reorganization Securities.

 

(iv) Intentionally omitted.

 

(v) Intentionally omitted.

 

(vi) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid
and shall be applied ratably to each Lender.

 

26



--------------------------------------------------------------------------------

Section 2.06. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at a
rate of 12% per annum, compounded quarterly, and shall be (i) until the
satisfaction in full of the Loan Parties’ obligations under the First Lien Loan
Documents, the Second Lien Loan Documents, any Permitted Refinancing, any
Receivables Financing or any Replacement Financing, added to the principal
amount of the Term Loans (the “PIK Amount”) and no such interest for such period
shall be paid in cash, and (ii) thereafter, at the option of the Borrower, (A)
payable in arrears on the last day of each March, June, September and December
or (B) added to the principal amount of the Term Loans and no such interest for
such period shall be paid in cash. The principal amount of the Term Loans shall,
without further action on the part of the Borrower or the Lenders, be deemed to
be increased by the PIK Amount so capitalized and added to the principal in
accordance with this clause (a).

 

(b) Default Interest. Upon the occurrence and during the continuance of a
Default, the Borrower shall pay interest on (i) the unpaid principal amount of
each Advance owing to each Lender, in the manner and on the dates referred to in
clause (a) above and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (a) above and (ii) to the fullest extent permitted by law, the amount of
any interest, fee or other amount payable under the Loan Documents that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on the Advance pursuant to clause (a) above.

 

Section 2.07. Increased Costs, Etc. If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the amount of capital required or expected to be maintained by
any Lender or any corporation controlling such Lender as a result of or based
upon the existence of such Lender’s commitment to lend hereunder and other
commitments of such type, then, upon demand by such Lender or such corporation
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to the Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Borrower by such Lender shall be conclusive and binding for all
purposes, absent manifest error.

 

Section 2.08. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.12), not later than 11:00
A.M. (New York City time) on the day when due in U.S. dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day. The
Administrative Agent will promptly thereafter cause like funds to be distributed
(i) if such

 

27



--------------------------------------------------------------------------------

payment by the Borrower is in respect of principal, interest, commitment fees or
any other Obligation then payable hereunder and under the Notes to more than one
Lender, to such Lenders for the account of their respective Lending Offices
ratably in accordance with the amounts of such respective Obligations then
payable to such Lenders and (ii) if such payment by the Borrower is in respect
of any Obligation then payable hereunder to one Lender, to such Lender for the
account of its Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(e), from and after the effective date of such Assignment and
Acceptance, the Administrative Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.

 

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or, in the case of a Lender,
under the Note held by such Lender, to charge from time to time against any or
all of the Borrower’s accounts with such Lender any amount so due.

 

(c) All computations of interest and fees shall be made by the Administrative
Agent on the basis of a year of 365 or 366 days, as the case may be, for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each such Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent the Borrower shall not
have so made such payment in full to the Administrative Agent, each such Lender
shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.

 

(f) If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Advances to which, or the manner in which, such
funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each

 

28



--------------------------------------------------------------------------------

Lender ratably in accordance with such Lender’s proportionate share of the
principal amount of all outstanding Advances, in repayment or prepayment of such
of the outstanding Advances or other Obligations owed to such Lender, and for
application to such principal installments, as the Administrative Agent shall
direct.

 

Section 2.09. Taxes. (a) Any and all payments by or for the account of any Loan
Party hereunder, or in respect of the Notes or any other Loan Document, shall be
made, in accordance with Section 2.08, free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and each Agent, taxes that are imposed on its overall net income
by the United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender or such Agent, as the case may be, is
organized or any political subdivision thereof and, in the case of each Lender,
taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the state or foreign jurisdiction of such Lender’s Lending
Office or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under the Notes being hereinafter referred to as “Taxes”).
If a Loan Party shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder or under any Note or other Loan Documents to any
Lender or any Agent, (i) the sum payable by such Loan Party shall be increased
as may be necessary so that after such Loan Party and the Administrative Agent
have made all required deductions (including deductions applicable to additional
sums payable under this Section 2.09) such Lender or such Agent, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make all such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

 

(b) In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made hereunder or under the Notes or other Loan Documents or
from the execution, delivery or registration of, performance under, or otherwise
with respect to, this Agreement, the Notes or any other Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c) Each Loan Party shall indemnify each Lender and each Agent for and hold them
harmless against the full amount of Taxes and Other Taxes, and for the full
amount of taxes of any kind imposed by any jurisdiction on amounts payable under
this Section 2.09, imposed on or paid by such Lender or such Agent (as the case
may be) and any liability (including penalties, additions to tax, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or such Agent (as the case may
be) makes written demand therefor.

 

(d) Within 30 days after the date of any payment of Taxes, the relevant Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment. In the case of any payment hereunder or under the Notes or other Loan
Documents by or on behalf of such Loan Party through an account or branch
outside the United States or by or on behalf of such Loan Party by a payor that
is not a United States person, if such Loan Party determines that no Taxes are

 

29



--------------------------------------------------------------------------------

payable in respect thereof, such Loan Party shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, at such address, an opinion of
counsel acceptable to the Administrative Agent stating that such payment is
exempt from Taxes. For purposes of subsections (d) and (e) of this Section 2.09,
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

 

(e) Each Lender organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender, as the case may be, and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender in
the case of each other Lender, and from time to time thereafter as requested in
writing by the relevant Loan Party (but only so long thereafter as such Lender
remains lawfully able to do so), provide each of the Administrative Agent and
each Loan Party with two original Internal Revenue Service forms W-8ECI or W-8
or W-8BEN (and, if applicable to the exemption claimed by a Lender that delivers
a form W-8 or W-8BEN, a certificate representing that such Lender is not a
“bank” for purposes of Section 881(c) of the Internal Revenue Code, is not a
10-percent shareholder, within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, of the Loan Party and is not a controlled foreign
corporation related to the Loan Party, within the meaning of Section 864(d)(4)
of the Internal Revenue Code), as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or the Notes (or, in the case of a Lender
providing a form W-8 or W-8BEN, certifying that such Lender is a foreign
corporation, partnership, estate or trust). If the forms provided by a Lender at
the time such Lender first becomes a party to this Agreement indicate a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Taxes unless and until such Lender
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such forms; provided, however, that if, at the effective
date of the Assignment and Acceptance pursuant to which a Lender becomes a party
to this Agreement, the Lender assignor was entitled to payments under subsection
(a) of this Section 2.09 in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender assignee on such date. If any
form or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8,
W-8BEN or W-8ECI (or the related certificate described above), that the Lender
reasonably considers to be confidential, the Lender shall give notice thereof to
the Loan Party and shall not be obligated to include in such form or document
such confidential information.

 

(f) For any period with respect to which a Lender has failed to provide the
relevant Loan Party with the appropriate form described in subsection (e) above
(other than if such failure is due to a change in law occurring after the date
on which a form originally was required to be provided or if such form otherwise
is not required under subsection (e) above), such Lender shall not be entitled
to indemnification under subsection (a) or (c) of this Section 2.09 with respect
to Taxes imposed by reason of such failure; provided, however, that should a

 

30



--------------------------------------------------------------------------------

Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the relevant Loan Party shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.

 

(g) The Loan Party may replace any Lender that has requested additional amounts
under this Section 2.09, by written notice to such Lender and the Administrative
Agent and identifying one or more persons each of which shall be reasonably
acceptable to the Administrative Agent (each, a “Replacement Lender”, and
collectively, the “Replacement Lenders”) to replace such Lender (the “Replaced
Lender”); provided that (i) the notice from such Loan Party to the Replaced
Lender and the Administrative Agent provided for herein above shall specify an
effective date for such replacement (the “Replacement Effective Date”), which
shall be at least five (5) Business Days after such notice is given and (ii) as
of the relevant Replacement Effective Date, each Replacement Lender shall enter
into an Assignment and Acceptance with the Replaced Lender pursuant to Section
9.07(a) (but shall not be required to pay the processing fee otherwise payable
to the Administrative Agent pursuant to Section 9.07(a)), pursuant to which such
Replacement Lenders collectively shall acquire, in such proportion among them as
they may agree with such Loan Party and the Administrative Agent, all (but not
less than all) of the Commitments and outstanding Advances of the Replaced
Lender, and, in connection therewith, shall pay to the Replaced Lender, as the
purchase price in respect thereof, an amount equal to the sum as of the
Replacement Effective Date, without duplication, of (x) the unpaid principal
amount of, and all accrued but unpaid interest on, all outstanding Advances of
the Replaced Lender and (y) the Replaced Lender’s ratable share of all accrued
but unpaid fees owing to the Replaced Lender hereunder.

 

Section 2.10. Sharing of Payments, Etc. If any Lender shall obtain at any time
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise, other than as a result of an assignment pursuant to
Section 9.07) (a) on account of Obligations due and payable to such Lender
hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the Notes at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the Notes at such time obtained by all the Lenders at such
time or (b) on account of Obligations owing (but not due and payable) to such
Lender hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all Lenders hereunder and under the Notes at such time)
of payments on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the Notes at such time obtained by all of the
Lenders at such time, such Lender shall forthwith purchase from the other
Lenders such interests or participating interests in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (i) the purchase price paid to such Lender to
(ii) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the

 

31



--------------------------------------------------------------------------------

proportion of (i) the amount of such other Lender’s required repayment to (ii)
the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. The Borrower agrees that any Lender so purchasing an
interest or participating interest from another Lender pursuant to this Section
2.12 may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off) with respect to such interest or
participating interest, as the case may be, as fully as if such Lender were the
direct creditor of the Borrower in the amount of such interest or participating
interest, as the case may be.

 

Section 2.11. Intentionally omitted.

 

Section 2.12. Defaulting Lenders. (a) In the event that, at any one time, (i)
any Lender shall be a Defaulting Lender, (ii) such Defaulting Lender shall owe a
Defaulted Amount to any Agent or any of the other Lenders and (iii) the Borrower
shall make any payment hereunder or under any other Loan Document to the
Administrative Agent for the account of such Defaulting Lender, then the
Administrative Agent may, on its behalf or on behalf of such other Agents or
such other Lenders and to the fullest extent permitted by applicable law, apply
at such time the amount so paid by the Borrower to or for the account of such
Defaulting Lender to the payment of each such Defaulted Amount to the extent
required to pay such Defaulted Amount. In the event that the Administrative
Agent shall so apply any such amount to the payment of any such Defaulted Amount
on any date, the amount so applied by the Administrative Agent shall constitute
for all purposes of this Agreement and the other Loan Documents payment, to such
extent, of such Defaulted Amount on such date. Any such amount so applied by the
Administrative Agent shall be retained by the Administrative Agent or
distributed by the Administrative Agent to such other Agents or such other
Lenders, ratably in accordance with the respective portions of such Defaulted
Amounts payable at such time to the Administrative Agent, such other Agents and
such other Lenders and, if the amount of such payment made by the Borrower shall
at such time be insufficient to pay all Defaulted Amounts owing at such time to
the Administrative Agent, such other Agents and such other Lenders, in the
following order of priority:

 

(i) first, to the Administrative Agent for any Defaulted Amounts then owing to
the Administrative Agent hereunder; and

 

(ii) second, to any other Lenders for any Defaulted Amounts then owing to such
other Lenders, ratably in accordance with such respective Defaulted Amounts then
owing to such other Lenders.

 

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (b) of this Section 2.12.

 

(b) In the event that, at any one time, (i) any Lender shall be a Defaulting
Lender, (ii) such Defaulting Lender shall not owe a Defaulted Amount and (iii)
the Borrower, any Agent or any other Lender shall be required to pay or
distribute any amount hereunder or under any other Loan Document to or for the
account of such Defaulting Lender, then the

 

32



--------------------------------------------------------------------------------

Borrower or such Agent or such other Lender shall pay such amount to the
Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted by applicable law, in escrow or the Administrative Agent shall,
to the fullest extent permitted by applicable law, hold in escrow such amount
otherwise held by it. Any funds held by the Administrative Agent in escrow under
this subsection (b) shall be deposited by the Administrative Agent in a
segregated account, in the name and under the control of the Administrative
Agent, but subject to the provisions of this subsection (b). The terms
applicable to such account, including the rate of interest payable with respect
to the credit balance of such account from time to time, shall be customary
terms applicable to escrow accounts maintained with financial institutions. Any
interest credited to such account from time to time shall be held by the
Administrative Agent in escrow under, and applied by the Administrative Agent
from time to time in accordance with the provisions of, this subsection (b). The
Administrative Agent shall, to the fullest extent permitted by applicable law,
apply all funds so held in escrow from time to time to the extent necessary to
make any Advances required to be made by such Defaulting Lender and to pay any
amount payable by such Defaulting Lender hereunder and under the other Loan
Documents to the Administrative Agent or any other Lender, as and when such
Advances or amounts are required to be made or paid and, if the amount so held
in escrow shall at any time be insufficient to make and pay all such Advances
and amounts required to be made or paid at such time, in the following order of
priority:

 

(i) first, to the Administrative Agent for any amounts then due and payable by
such Defaulting Lender to the Administrative Agent hereunder;

 

(ii) second, to any other Lenders for any amount then due and payable by such
Defaulting Lender to such other Lenders hereunder, ratably in accordance with
such respective amounts then due and payable to such other Lenders; and

 

(iii) third, to the Borrower for any Advance then required to be made by such
Defaulting Lender pursuant to a Commitment of such Defaulting Lender.

 

In the event that any Lender that is a Defaulting Lender shall, at any time,
cease to be a Defaulting Lender, any funds held by the Administrative Agent in
escrow at such time with respect to such Lender shall be distributed by the
Administrative Agent to such Lender and applied by such Lender to the
Obligations owing to such Lender at such time under this Agreement and the other
Loan Documents ratably in accordance with the respective amounts of such
Obligations outstanding at such time.

 

(c) The rights and remedies against a Defaulting Lender under this Section 2.12
are in addition to other rights and remedies that the Borrower may have against
such Defaulting Lender and that any Agent or any Lender may have against such
Defaulting Lender with respect to any Defaulted Amount.

 

Section 2.13. Evidence of Debt; Register. (a) Each Lender shall maintain, in
accordance with its usual practice, an account or accounts evidencing the
indebtedness of the

 

33



--------------------------------------------------------------------------------

Borrower to such Lender resulting from each Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder. The Borrower agrees that upon notice
by any Lender to the Borrower (with a copy of such notice to the Administrative
Agent) to the effect that a promissory note or other evidence of indebtedness is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender, the Borrower shall promptly execute and deliver to such
Lender, with a copy to the Administrative Agent, a Term Note, in substantially
the form of Exhibit A, payable to the order of such Lender in a principal amount
equal to the Term Advance of such Lender. The Lenders hereby agree that any
promissory notes evidencing the Advances issued by the Borrower to any Lender
prior to the date hereof shall be deemed null and void and of no further force
or effect for any and all purposes, and each Lender that is a holder of any such
note agrees to surrender such note to the Borrower. All references to Notes in
the Loan Documents shall mean Notes, if any, to the extent issued hereunder.

 

(b) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a register for the recordation of the names and addresses of the
Lenders and the Commitment under each Facility of each Lender from time to time
(the “Register”). The Register maintained by the Administrative Agent pursuant
to this Section shall also include a control account, and a subsidiary account
for each Lender, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (iv) the amount of any sum received by
the Administrative Agent from the Borrower hereunder and each Lender’s share
thereof.

 

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

 

(d) The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agents and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Agent or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

34



--------------------------------------------------------------------------------

ARTICLE III

 

CONDITIONS OF LENDING

 

Section 3.01. Conditions Precedent to the Effective Date. The occurrence of the
Effective Date is subject to the satisfaction of the following conditions
precedent:

 

(a) The Effective Date shall occur on or before March 29, 2005.

 

(b) The Administrative Agent shall have received the following, each dated the
Effective Date (unless otherwise specified), in form and substance satisfactory
to the Administrative Agent (unless otherwise specified) and (except for the
Notes) in sufficient copies for each Lender:

 

(i) The Notes payable to the order of the Lenders, to the extent requested by
any Lender pursuant to Section 2.13(a).

 

(ii) A security agreement in substantially the form of Exhibit C hereto
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 5.01(j), in each case as amended, the “Security
Agreement”), duly executed by each Loan Party, together with:

 

(A) written confirmation of receipt by the First Lien Collateral Agent of
certificates representing the Pledged Shares referred to under the First Lien
Security Agreement, the Second Lien Security Agreement and the Security
Agreement accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt indorsed in blank, to be held by the First Lien
Collateral Agent pursuant to the terms of the First Lien Security Agreement and
otherwise in accordance with the Third Lien Intercreditor and Subordination
Agreement.

 

(B) acknowledgment copies or stamped receipt copies of proper financing
statements, duly filed on or before the Effective Date under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect and protect the
priority liens and security interests created under the Security Agreement,
covering the Collateral described in the Security Agreement, subject only to the
prior Lien of the First Lien Collateral Agent and the Second Lien Collateral
Agent and Permitted Liens and otherwise in accordance with the Third Lien
Intercreditor and Subordination Agreement,

 

(C) completed requests for information, dated on or before the Effective Date,
listing the financing statements referred to in clause (B) above and all other
effective financing statements filed

 

35



--------------------------------------------------------------------------------

in the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,

 

(D) evidence of the completion of all other recordings and filings of or with
respect to the Security Agreement that the Administrative Agent may reasonably
deem necessary or desirable in order to perfect and protect the Liens created
thereby,

 

(E) written confirmation of receipt by the First Lien Collateral Agent of copies
of the Assigned Agreements referred to in the Security Agreement, to be held by
the First Lien Collateral Agent pursuant to the terms of the First Lien Security
Agreement and otherwise in accordance with the Third Lien Intercreditor and
Subordination Agreement, and

 

(F) evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect and protect the liens and
security interests created under the Security Agreement has been taken
(including, without limitation, receipt of duly executed payoff letters, UCC-3
termination statements, landlords’ and bailees’ waiver and consent agreements
and account control and cash management agreements in form and substance
satisfactory to the Administrative Agent) subject only to the prior Lien of the
First Lien Collateral Agent and the Second Lien Collateral Agent and Permitted
Liens and otherwise in accordance with the Third Lien Intercreditor and
Subordination Agreement.

 

(iii) Written confirmation of receipt by the First Lien Collateral Agent of
copies of the Capital Lease Assignments substantially in the form of Exhibit E
hereto.

 

(iv) The Third Lien Intercreditor and Subordination Agreement in substantially
the form of Exhibit D hereto, duly executed by each of the parties thereto.

 

(v) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving the Transactions and each Loan Document to which it is or is to
be a party, and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the Transactions and each Loan Document to which it is or is to be a party.

 

(vi) A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation of each Loan Party, dated reasonably near the date of the
Effective Date, certifying (A) as to a true and correct copy of

 

36



--------------------------------------------------------------------------------

the charter of such Loan Party and each amendment thereto on file in such
Secretary’s office and (B) that (1) such amendments are the only amendments to
such Loan Party’s charter on file in such Secretary’s office, (2) to the extent
that the Secretary of State of the applicable jurisdiction of incorporation
provides such a certification, such Loan Party has paid all franchise taxes to
the date of such certificate and (C) such Loan Party is duly incorporated and in
good standing or presently subsisting under the laws of the State of the
jurisdiction of its incorporation.

 

(vii) A copy of a certificate of the Secretary of State in each jurisdiction in
which each Loan Party is qualified to do business, dated reasonably near the
date of the Effective Date, stating that such Loan Party is duly qualified and
in good standing as a foreign corporation in such State and has filed all annual
reports required to be filed to the date of such certificate.

 

(viii) A certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President and its Secretary or any Assistant Secretary,
dated the Effective Date (the statements made in which certificate shall be true
on and as of the Effective Date), certifying as to (A) the absence of any
amendments to the charter of such Loan Party since the date of the Secretary of
State’s certificate referred to in Section 3.01(b)(vi), (B) a true and correct
copy of the bylaws of such Loan Party as in effect on the date on which the
resolutions referred to in Section 3.01(b)(v) were adopted and on the Effective
Date, (C) the due incorporation and good standing or valid existence of such
Loan Party as a corporation organized under the laws of the jurisdiction of its
incorporation, and the absence of any proceeding for the dissolution or
liquidation of such Loan Party, (D) the truth of the representations and
warranties contained in the Loan Documents as though made on and as of the
Effective Date and (E) the absence of any event occurring and continuing, or
resulting from entering into this Agreement, that constitutes a Default.

 

(ix) A certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying the names and true signatures of the officers of such Loan Party
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

 

(x) Evidence of insurance naming the Collateral Agent as additional insured and
loss payee with such responsible and reputable insurance companies or
associations, and in such amounts and covering such risks, as is reasonably
satisfactory to the Lenders.

 

37



--------------------------------------------------------------------------------

(xi) Favorable opinions of counsel for the Loan Parties, in substantially the
form of Exhibit F hereto and as to such other matters as any Lender through the
Administrative Agent may reasonably request.

 

(c) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that could reasonably be expected
to have a Material Adverse Effect other than the matters described on Schedule
4.01(f) hereto (the “Disclosed Litigation”).

 

(d) All governmental and third party consents and approvals necessary in
connection with the Transactions shall have been obtained (without the
imposition of any conditions that are not reasonably acceptable to the Lenders)
and shall remain in effect (other than any consents and approvals the absence of
which, either individually or in the aggregate, would not have a Material
Adverse Effect); all applicable waiting periods in connection with the
Transactions shall have expired without any action being taken by any competent
authority (other than any action which either individually or in the aggregate
with all such actions would not reasonably be expected to have a Material
Adverse Effect), and no law or regulation shall be applicable in the reasonable
judgment of the Lenders, in each case that restrains, prevents or imposes
materially adverse conditions upon the Transactions or the rights of the Loan
Parties or their Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.

 

(e) All Pre-Amendment Information shall be true, correct and complete in all
material aspects as of the dates specified therein, and no additional
information shall have come to the attention of the Loan Parties that could
reasonably be expected to have a Material Adverse Effect.

 

(f) The Borrower shall have paid (or made provision therefor in a manner
reasonably satisfactory to the Agents) (i) all accrued and unpaid interest,
expenses and fees outstanding with respect to the First Amended ITCD Credit
Agreement, (ii) all reasonable and documented costs and expenses of the
Administrative Agent (including the reasonable fees and expenses of legal
counsel and financial advisors to the Administrative Agent) and the Lenders, and
(iii) the fees set forth in Section 2.07.

 

(g) The Lenders shall be reasonably satisfied that (i) the Parent and its
Subsidiaries will be able to meet their respective obligations under all
employee and retiree welfare plans, (ii) the employee benefit plans of the
Parent and its ERISA Affiliates are, in all material respects, funded in
accordance with the minimum statutory requirements, (iii) no “reportable event”
(as defined in ERISA, but excluding events for which reporting has been waived)
has occurred as to any such employee benefit plan and (iv) no termination of, or
withdrawal from, any such employee benefit plan has occurred or is contemplated
that could reasonably be expected to result in a material liability.

 

(h) The parties shall have executed and delivered (i) the First Lien Loan
Documents and (ii) the Second Lien Loan Documents, each of which shall be in
form and substance reasonable acceptable to the Lenders.

 

38



--------------------------------------------------------------------------------

(i) The Lessees shall have paid all accrued and outstanding interest under the
NTFC Capital Lease and GECC Capital Lease on or before the Effective Date.

 

(j) A copy of the New Warrant Documents and duly executed warrants in definitive
form and registered in such names as shall be satisfactory to the Lenders.

 

(k) The Administrative Agent shall have received drafts of the audited
Consolidated balance sheet of the Loan Parties as at December 31, 2004, and
drafts of the audited, related Consolidated statement of income and Consolidated
statement of cash flows of the Loan Parties for the Fiscal Year then ended.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01. Representations and Warranties of the Borrower. The Loan Parties
represent and warrant, jointly and severally, as follows as of the date hereof
and the Effective Date:

 

(a) Each Loan Party and each of its respective Subsidiaries (i) is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (ii) is duly qualified and in good standing
as a foreign corporation (except as set forth in Schedule 4.01(a)(ii) hereto) in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed except where
the failure to so qualify or be licensed would not be reasonably likely to have
a Material Adverse Effect and (iii) has all requisite corporate power and
authority (including, without limitation, all governmental licenses, permits and
other approvals (except as set forth on Schedule 4.01(a)(iii) hereto)) to own or
lease and operate its properties and to carry on its business as now conducted
and as currently proposed to be conducted, except where the failure to have such
power or authority would not be reasonably likely to have a Material Adverse
Effect. All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable and are owned by the Parent
free and clear of all Liens, except those created under the Loan Documents.

 

(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party as of the Effective Date showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation, the
number of shares of each class of its Equity Interests authorized, and the
number outstanding, on the date hereof and the percentage of each such class of
its Equity Interests owned (directly or indirectly) by such Loan Party and the
number of shares covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof. All of the
outstanding Equity Interests in each Loan Party’s Subsidiaries have been validly
issued, are fully paid and non-assessable and are owned by such Loan Party or
one or more of its

 

39



--------------------------------------------------------------------------------

Subsidiaries free and clear of all Liens, except those created under the Loan
Documents.

 

(c) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
Transactions, are within such Loan Party’s corporate powers, have been duly
authorized by all necessary corporate action, and do not (i) contravene such
Loan Party’s charter or bylaws, (ii) violate any law, rule, regulation
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default under, any loan agreement, indenture, mortgage, deed of
trust, or material contract, lease or other instrument binding on or affecting
any Loan Party, any of its Subsidiaries or any of their properties or (iv)
except for the Liens created under the Loan Documents, the First Lien Loan
Documents and the Second Lien Loan Documents, result in or require the creation
or imposition of any Lien upon or with respect to any of the properties of any
Loan Party or any of its Subsidiaries. No Loan Party or any of its Subsidiaries
is in violation of any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award or in breach of any such contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument,
the violation or breach of which could be reasonably likely to have a Material
Adverse Effect.

 

(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body (including, without
limitation, the FCC or any applicable PUC) or any other third party is required
for (i) the due execution, delivery, recordation, filing or performance by any
Loan Party of any Loan Document to which it is or is to be a party, or for the
consummation of the Transactions, (ii) the grant or affirmation by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the third priority nature thereof), or (iv) the exercise by any Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for the
authorizations, approvals, actions, notices and filings listed on Schedule
4.01(d) hereto, all of which have been duly obtained, taken, given or made and
are in full force and effect except (A) as set forth in the Loan Documents or
(B) for such authorizations, approvals, actions, notices and filings which would
not have a Material Adverse Effect if not so made or obtained. All applicable
waiting periods in connection with the Transactions have expired without any
action having been taken by any competent authority restraining, preventing or
imposing materially adverse conditions upon the Transactions or the rights of
the Loan Parties or their Subsidiaries freely to transfer or otherwise dispose
of, or to create any Lien on, any properties now owned or hereafter acquired by
any of them.

 

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan

 

40



--------------------------------------------------------------------------------

Party thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
thereto, enforceable against such Loan Party in accordance with its terms.

 

(f) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or, to any Loan Party’s knowledge, threatened before any court,
governmental agency or arbitrator that (i) would, alone or when considered in
conjunction with any other actions, suits, investigation, litigation or
proceeding affecting any Loan Party, be reasonably likely to have a Material
Adverse Effect other than the Disclosed Litigation or (ii) purports to affect
the legality, validity or enforceability of any Loan Document or the
consummation of Transactions, and there has been no material adverse change in
the status, or financial effect on any Loan Party or any of its Subsidiaries, of
or as a result of the Disclosed Litigation from that described on Schedule
4.01(f) hereto.

 

(g) The (i) unaudited Consolidated balance sheet of the Loan Parties as at the
nine (9) months ended September 30, 2004 and (ii) the unaudited related
Consolidated statement of income and Consolidated statement of cash flows of the
Loan Parties for the nine (9) months then ended, duly certified by the Chief
Financial Officer of the Parent, copies of which have been furnished to the
Agents and each Lender, fairly present the Consolidated financial condition of
the Loan Parties, as the case may be, as at such date and the Consolidated
results of operations of the Parent and its Subsidiaries for the period ended on
such date, all in accordance with GAAP applied on a consistent basis, and since
December 31, 2004 there has been no Material Adverse Change.

 

(h) Intentionally omitted.

 

(i) The Consolidated balance sheets, income statements and cash flows statements
of the Loan Parties delivered to the Lenders pursuant to Section 5.03(e) were or
will be, and the unaudited pro forma financial information about the Loan
Parties delivered to the Lenders in the ITC^DeltaCom 2005-2006 Business Plan,
dated March 9, 2005, was, prepared in good faith on the basis of the assumptions
stated therein, which assumptions were or will be fair in light of the
conditions existing at the time of delivery of such information, and represented
or will represent, at the time of delivery, the Loan Parties’ best estimate of
the future financial performance of the Loan Parties.

 

(j) No information, exhibit or report furnished by or on behalf of any Loan
Party to any Agent or any Lender in connection with the negotiation of the Loan
Documents or pursuant to the terms of the Loan Documents contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not misleading.

 

(k) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any

 

41



--------------------------------------------------------------------------------

Advance will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock.

 

(l) Neither any Loan Party nor any of its Subsidiaries is an “investment
company,” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended. Neither the making of any Advances, nor the
application of the proceeds or repayment thereof by the Borrower, nor the
consummation of the other Transactions, will violate any provision of such Act
or any rule, regulation or order of the SEC thereunder.

 

(m) The Collateral Documents create a valid security interest in the Collateral,
securing the payment of the Secured Obligations, and at such time as all filings
delivered to the Collateral Agent on or before the Effective Date have been duly
filed in accordance with the provisions of the Security Agreement, such security
interest will be perfected. The Loan Parties are the legal and beneficial owners
of the Collateral free and clear of any Lien, except for the Liens and security
interests created or permitted under the Loan Documents.

 

(n) (i)Set forth on Schedule 4.01(n) hereto is a complete and accurate list of
all Plans, Multiemployer Plans and Welfare Plans.

 

(ii) No ERISA Event (i) has occurred and is outstanding or (ii) to the Loan
Parties’ knowledge, is reasonably expected to occur, in each case with respect
to any Plan.

 

(iii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lenders, is complete and accurate and
fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no material adverse change in such funding status.

 

(iv) Neither any Loan Party nor any ERISA Affiliate has incurred or, to the Loan
Parties’ knowledge, is reasonably expected to incur any Withdrawal Liability
exceeding $1,000,000 to any Multiemployer Plan.

 

(v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan, to the Borrower’s knowledge, is reasonably
expected to be in reorganization or to be terminated, within the meaning of
Title IV of ERISA.

 

(o) (i) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such

 

42



--------------------------------------------------------------------------------

Environmental Laws and Environmental Permits has been resolved without ongoing
obligations or costs, and no circumstances exist that could (A) form the basis
of an Environmental Action against any Loan Party or any of its Subsidiaries or
any of their properties that could have a Material Adverse Effect or (B) cause
any such property to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law.

 

(ii) None of the properties currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or, to the best of
its knowledge, is adjacent to any such property; there are no and or, to the
best of its knowledge, never have been any underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or, to the best of its knowledge, operated by any Loan
Party or any of its Subsidiaries or, to the best of its knowledge, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or, to the best of its knowledge, operated by any Loan
Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries except as specifically
permitted under Environmental Laws.

 

(iii) Neither any Loan Party nor any of its Subsidiaries is undertaking, or has
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

 

(p) (i)Except as set forth in Schedule 4.01(p) hereto, neither any Loan Party
nor any of its Subsidiaries is party to any tax sharing agreement.

 

(ii) (x) all tax returns and all material statements, reports and forms
(including estimated tax or information returns) (collectively, the “Tax
Returns”) required to be filed with any taxing authority by, or with respect to,
each Loan Party and its Subsidiaries have been timely filed in accordance with
all applicable laws and, as of time of filing, each Tax Return was accurate and
complete and correctly reflected the facts

 

43



--------------------------------------------------------------------------------

regarding income, business, assets, operations and the status of each Loan Party
and its Subsidiaries; (y) each Loan Party and its Subsidiaries has timely paid
or made adequate provision for payment of all taxes (other than the Permitted
Deferred Taxes) that are shown as due and payable on Tax Returns that have been
so filed or that are otherwise required to be paid, including without
limitation, assessments, interest and penalties (other than taxes which are
being contested in good faith and for which adequate reserves are reflected on
the financial statements delivered hereunder); and (z) each Loan Party and its
Subsidiaries have made adequate provision for all taxes payable by such Loan
Party and its Subsidiaries for which no Tax Return has yet been filed or which
are otherwise due.

 

(iii) Set forth on Part I of Schedule 4.01(p) hereto is a complete and accurate
list, as of the date hereof, of each taxable year of each Loan Party and each of
its Subsidiaries and Affiliates for which Federal income tax returns have been
filed and for which the expiration of the applicable statute of limitations for
assessment or collection has not occurred by reason of extension or otherwise
(an “Open Year”).

 

(iv) The aggregate unpaid amount, as of the date hereof, of adjustments to the
Federal income tax liability of each Loan Party and each of its Subsidiaries and
Affiliates proposed by the Internal Revenue Service with respect to Open Years
does not exceed $35,000. Set forth on Part II of Schedule 4.01(p) hereto is a
complete and accurate description, as of the date hereof, of each such item that
separately, for all such Open Years, together with applicable interest and
penalties, exceeds $100,000. To the Borrower’s knowledge, no issues have been
raised by the Internal Revenue Service in respect of Open Years that, in the
aggregate, could be reasonably likely to have a Material Adverse Effect.

 

(v) Except as set forth in Schedule 4.01(p) hereto, the aggregate unpaid amount,
as of the date hereof, of adjustments to the state, local and foreign tax
liability of each Loan Party and its Subsidiaries and Affiliates proposed by all
state, local and foreign taxing authorities (other than amounts arising from
adjustments to Federal income tax returns) does not exceed $35,000. No issues
have been raised by such taxing authorities that, in the aggregate, could be
reasonably likely to have a Material Adverse Effect.

 

(q) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries have been affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that could be reasonably likely to have a Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

(r) Set forth on Schedule 4.01(r) hereto is a complete and accurate list of all
Surviving Debt, showing as of the date hereof the obligor and the principal
amount outstanding thereunder, the maturity date thereof and the amortization
schedule therefor.

 

(s) Set forth on Schedule 4.01(s) hereto is a complete and accurate list of all
Liens on the property or assets of any Loan Party or any of its Subsidiaries,
showing as of the date hereof the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto.

 

(t) Set forth on Schedule 4.01(t) hereto is a complete and accurate list of all
real property owned by any Loan Party or any of its Subsidiaries, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, record owner and gross book and fair value thereof. Each Loan Party or
such Subsidiary has good, marketable and insurable fee simple title to such real
property, free and clear of all Liens, other than Liens created or permitted by
the Loan Documents.

 

(u) Set forth on Schedule 4.01(u) hereto is a complete and accurate list of all
leases of real property under which any Loan Party or any of its Subsidiaries is
the lessee, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms.

 

(v) Set forth on Schedule 4.01(v) hereto is a complete and accurate list of all
Investments held by any Loan Party or any of its Subsidiaries on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

 

(w) Set forth on Schedule 4.01(w) hereto is a complete and accurate list of all
patents, trademarks, trade names, service marks and copyrights, and all
applications therefor and licenses thereof, of each Loan Party or any of its
Subsidiaries, showing as of the date hereof the jurisdiction in which
registered, the registration number, the date of registration and the expiration
date.

 

(x) Set forth on Schedule 4.01(x) hereto is a complete and accurate list of all
Material Contracts of each Loan Party and its Subsidiaries involving aggregate
consideration payable to or by such Loan Party or its Subsidiaries of
$20,000,000 or more in any year. Each such Material Contract, together with each
other Material Contract shows as of the date hereof the parties, subject matter
and term thereof. Each such Material Contract has been duly authorized, executed
and delivered by all parties thereto, has not been amended or otherwise
modified, is in full force and effect and is binding upon and enforceable
against all parties thereto in accordance with its terms, and except as set
forth on

 

45



--------------------------------------------------------------------------------

Schedule 4.01(x) hereto, there exists no default under any Material Contract by
any party thereto.

 

(y) The New Warrants have been duly authorized by the Parent and, when issued
and delivered in accordance with the terms of this Agreement and the New Warrant
Documents, will be validly issued and outstanding, fully paid and nonassessable,
and free and clear of any Liens, other than Liens arising under the Governance
Agreement. The shares of Common Stock issuable upon exercise or conversion of
the New Warrants will, when issued, be validly issued and outstanding, fully
paid and nonassessable, and free and clear of any Liens, other than Liens
arising under the Governance Agreement. The issuance of the New Warrants and the
New Warrant Shares will not be subject to preemptive or other similar rights.

 

(z) The New Warrant Documents and the New Warrants constitute valid and binding
agreements of the Parent, in each case enforceable against the Parent in
accordance with their respective terms, except as such enforcement is limited by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors’ rights generally and for limitations imposed by general principles of
equity.

 

(aa) Neither the Parent nor any Person acting on its behalf has taken or will
take any action (including, without limitation, any offering of any securities
of the Parent under circumstances which would require, under the Securities Act
(the integration of such offering with the offering and sale of the New
Warrants) which might subject the offering, issuance or sale of the New Warrants
to the registration requirements of Section 5 of the Securities Act.

 

(bb) The authorized capital stock of the Parent consists of 350,000,000 shares
of Common Stock, par value $0.01 per share, and 10,000,000 shares of preferred
stock, par value $0.01 per share. As of March 17, 2005, there were outstanding
55,084,955 shares of Common Stock of the Parent, 179,311 shares of Series A
Preferred Stock and 539,078 shares of Series B Preferred Stock. As of March 17,
2005, there were outstanding under the ITC^DeltaCom, Inc. Stock Incentive Plan
(i) stock options to purchase an aggregate of 2,694,886 shares of Common Stock
of the Parent, of which stock options to purchase an aggregate of 1,927,635
shares of Common Stock of the Parent were exercisable, and (ii) restricted stock
units for 1,653,000 shares of Common Stock of the Parent, of which restricted
stock units for 791,165 shares of Common Stock were vested. As of March 17,
2005, there were outstanding, currently exercisable warrants to purchase an
aggregate of 4,020,000 shares of Common Stock of the Parent. All outstanding
shares of capital stock of the Parent have been, and all shares of Common Stock
of the Parent that may be issued pursuant to the ITC^DeltaCom, Inc. Stock
Incentive Plan will be, when issued in accordance with the terms of such plan,
duly authorized and validly issued and fully paid and nonassessable. No
Subsidiary of the Parent owns any shares of capital stock of the Parent.

 

46



--------------------------------------------------------------------------------

(cc) The information statement (the “Information Statement”) of the Parent
required to be filed with the SEC pursuant to Regulation 14C under the Exchange
Act, in connection with the issuance of the New Warrants and New Warrant Shares,
and any amendments or supplements thereto, will, when filed, comply as to form
in all material respects with the applicable requirements of the Exchange Act.
At the time the Information Statement or any amendment or supplement thereto is
first mailed to stockholders of the Parent, the Information Statement, as
supplemented or amended, if applicable, will not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading. The representations and warranties contained in this
4.01(cc) will not apply to statements or omissions included in the Information
Statement based upon information furnished to the Parent in writing by the
Initial Lenders specifically for use therein.

 

ARTICLE V

 

COVENANTS

 

Section 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party shall:

 

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA, the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970, the rules and regulations of the FCC and
each applicable PUC.

 

(b) Payment of Taxes, Etc. Subject to Section 5.01(n)(ii), pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property; provided, however, that neither
the Borrower nor any of its Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings and as to which appropriate reserves are being
maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable.

 

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its

 

47



--------------------------------------------------------------------------------

operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, to the extent required by and in
accordance with all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.

 

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Parent or such Subsidiary operates.

 

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided, however, that the Parent and its
Subsidiaries may consummate any merger or consolidation permitted under Section
5.02(d) and provided further that neither the Parent nor any of its Subsidiaries
shall be required to preserve any right, permit, license, approval, privilege or
franchise if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Parent or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Parent, such
Subsidiary or the Lenders.

 

(f) Visitation Rights. At any reasonable time upon prior reasonable notice and
from time to time, permit any of the Agents or any of the Lenders, or any agents
or representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Parent and any
of its Subsidiaries, and to discuss the affairs, finances and accounts of the
Parent and any of its Subsidiaries with any of their officers or directors and
with their independent certified public accountants.

 

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Parent and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

 

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

 

48



--------------------------------------------------------------------------------

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to the Parent or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate.

 

(j) Covenant to Guarantee Obligations and Give Security. Upon (x) the request of
the Collateral Agent (y) the formation or acquisition of any new direct or
indirect Subsidiaries by any Loan Party or (z) the acquisition of any property
acquired for a purchase price in excess of $1,000,000 in any Fiscal Year and
$5,000,000 in the aggregate over the term of this Agreement by any Loan Party,
and such property, in the judgment of the Collateral Agent, shall not already be
subject to a perfected third priority security interest in favor of the
Collateral Agent for the benefit of the Secured Parties, then the Loan Parties
shall, in each case at the Loan Parties’ expense:

 

(i) Intentionally omitted.

 

(ii) within 30 days after such request, formation or acquisition (or such longer
period as the Administrative Agent may permit), furnish to the Collateral Agent
a description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Collateral Agent,

 

(iii) within 45 days after such request, formation or acquisition (or such
longer period as the Administrative Agent may permit), duly execute and deliver,
and cause each such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to duly execute and deliver, to the
Collateral Agent mortgages, pledges, assignments, security agreement supplements
and other security agreements, as specified by and in form and substance
satisfactory to the Collateral Agent, securing payment of all the Obligations of
the applicable Loan Party, such Subsidiary or such parent, as the case may be,
under the Loan Documents and constituting Liens on all such properties,

 

(iv) within 45 days after such request, formation or acquisition (or such longer
period as the Administrative Agent may permit), take, and cause such Subsidiary
or such parent to take, whatever action (including, without limitation, the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Collateral Agent
to vest in the Collateral Agent (or in any representative of the Collateral
Agent designated by it) valid and subsisting Liens on the properties purported
to be subject to the mortgages, pledges, assignments, security agreement
supplements and security agreements delivered pursuant to this Section 5.01(j),
enforceable against all third parties in accordance with their terms,

 

49



--------------------------------------------------------------------------------

(v) within 60 days after such request, formation or acquisition (or such longer
period as the Administrative Agent may permit), deliver to the Collateral Agent,
upon the request of the Collateral Agent in its sole discretion, a signed copy
of a favorable opinion, addressed to the Collateral Agent and the other Secured
Parties, of counsel for the Loan Parties reasonably acceptable to the Collateral
Agent as to the matters contained in clauses (i), (iii) and (iv) above, as to
such guaranties, guaranty supplements, mortgages, pledges, assignments, security
agreement supplements and security agreements being legal, valid and binding
obligations of each Loan Party thereto enforceable in accordance with their
terms, as to the matters contained in clause (iv) above, as to such recordings,
filings, notices, endorsements and other actions being sufficient to create
valid perfected Liens on such properties, and as to such other matters as the
Collateral Agent may reasonably request,

 

(vi) within 60 days after such request, formation or acquisition (or such longer
period as the Administrative Agent may permit), deliver, upon the request of the
Collateral Agent in its sole discretion, to the Collateral Agent with respect to
each parcel of real property owned by the entity that is the subject of such
request, formation or acquisition such title reports, surveys and engineering,
soils and other reports, and environmental assessment reports, as may be
prepared in the ordinary course of business by such entity; provided, however,
that to the extent that any Loan Party or any of its Subsidiaries shall have
otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Collateral Agent,

 

(vii) upon the occurrence and during the continuance of a Default, promptly
cause to be deposited any and all cash dividends paid or payable to it or any of
its Subsidiaries from any of its Subsidiaries from time to time into the
Collateral Account, and with respect to all other dividends paid or payable to
it or any of its Subsidiaries from time to time, promptly execute and deliver,
or cause such Subsidiary to promptly execute and deliver, as the case may be,
any and all further instruments and take or cause such Subsidiary to take, as
the case may be, all such other action as the Collateral Agent may deem
necessary or desirable in order to obtain and maintain from and after the time
such dividend is paid or payable a perfected, third priority lien on and
security interest in such dividends, and

 

(viii) at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Collateral Agent may deem reasonably necessary or desirable in obtaining the
full benefits of, or in perfecting and preserving the Liens of, such guaranties,
mortgages, pledges, assignments, security agreement supplements and security
agreements.

 

50



--------------------------------------------------------------------------------

(k) Further Assurances. (i) Promptly upon request by any Agent, or any Lender
through the Administrative Agent, correct, and cause each of its Subsidiaries
promptly to correct, any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and

 

(ii) Promptly upon request by any Agent, or any Lender through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (A) carry out more effectively
the purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so. Notwithstanding the foregoing, no Loan Party shall be required, solely
pursuant to the provisions of this Section 5.01(k), to encumber any assets which
were not otherwise required to be encumbered on the Effective Date or pursuant
to Section 5.01(j).

 

(l) Compliance with Terms of Leaseholds. Make all payments and otherwise perform
all obligations in respect of all leases of real property to which the Borrower
or any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, notify the Administrative Agent of any
default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except in each of the foregoing cases where the
failure to do so would not have a Material Adverse Effect.

 

(m) Performance of Material Contracts. Perform and observe, and cause each of
its Subsidiaries to perform and observe, all the terms and provisions of each
Material Contract to be performed or observed by it, maintain each such Material
Contract in full force and effect until the cancellation or termination thereof
in accordance with its terms, enforce each such Material Contract in accordance
with its terms, take all such action to such end as may be from time to

 

51



--------------------------------------------------------------------------------

time reasonably requested by the Administrative Agent (or by the Administrative
Agent at the request of the Required Lenders) and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except in each of the
foregoing cases where the failure to do so would not have a Material Adverse
Effect.

 

(n) Conditions Subsequent. (i) With respect to (A) any newly-acquired
Unencumbered Parcel with a gross book value in excess of $1,000,000, (B) real
property that is subject to a mortgage for the benefit of the First Lien
Collateral Agent as of the Effective Date, or (C) any Unencumbered Parcel owned
by any Loan Party as of the Effective Date in which any such Loan Party has
invested such that the gross book value of the land and any buildings thereon
after the investment is completed is greater than $1,000,000, the Loan Parties
shall deliver to the Administrative Agent, within 60 days after the closing of
any such acquisition in clause (A) above or of any such investment in clause (C)
above and within 30 days of the Effective Date in the case of clause (B) (or
such longer period as the Administrative Agent may agree) with respect to such
property, the following, each dated such day (unless otherwise specified) in
form and substance substantially similar to the correlative First Lien Loan
Documents or the Second Lien Loan Documents but reflecting the third priority
nature of the Lien: deeds of trust, trust deeds, mortgages, leasehold mortgages
and leasehold deeds of trust in form reasonably satisfactory to the
Administrative Agent (together with the Assignments of Leases and Rents referred
to therein and each other mortgage delivered pursuant to Section 5.01(j), in
each case as amended, the “Mortgages”), duly executed by the appropriate Loan
Party, together with:

 

(A) evidence that counterparts of the Mortgages have been duly recorded in all
filing or recording offices that the Administrative Agent may reasonably deem
necessary or desirable in order to create a valid third priority and subsisting
Lien on the property described therein in favor of the Collateral Agent for the
benefit of the Secured Parties and that all filing and recording taxes and fees
have been paid,

 

(B) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”) in form and substance, with
endorsements and in amount reasonably acceptable to the Administrative Agent,
issued, coinsured and reinsured by title insurers acceptable to the
Administrative Agent, insuring the Mortgages to be valid third priority and
subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Encumbrances, Liens securing the First
Lien Facilities and Liens securing the Second Lien Facility, and providing for

 

52



--------------------------------------------------------------------------------

 

such other affirmative insurance (including endorsements for future advances
under the Loan Documents and for mechanics’ and materialmen’s Liens) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably deem necessary or desirable,

 

(C) American Land Title Association form surveys, certified to the
Administrative Agent and the issuer of the Mortgage Policies in a manner
reasonably satisfactory to the Administrative Agent by a land surveyor duly
registered and licensed in the States in which the property described in such
surveys is located and acceptable to the Administrative Agent, showing all
buildings and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects reasonably acceptable to the Administrative Agent,

 

(D) the Assignments of Leases and Rents referred to in the Mortgages, duly
executed by the appropriate Loan Party,

 

(E) such consents and agreements of lessors and other third parties, and such
estoppel letters and other confirmations, as the Administrative Agent may
reasonably deem necessary or desirable,

 

(F) evidence of the insurance required by the terms of the Mortgages, and

 

(G) evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to create valid third priority and
subsisting Liens on the property described in the Mortgages (subject to Liens
securing the First Lien Facilities and Liens securing the Second Lien Facility)
has been taken.

 

(ii) Within thirty (30) days of the Effective Date, the Borrower shall pay, or
cause to be paid, the Permitted Deferred Taxes in full

 

(iii) Within thirty (30) days of the Effective Date, the Borrower shall dissolve
each of the Subsidiaries listed on Schedule IV hereto or shall comply the
provisions of Section 5.01(j) as if such Subsidiary were a newly formed
Subsidiary.

 

(iv) Within thirty (30) days of the Effective Date, the Loan Parties shall have
entered into new or amended account control

 

53



--------------------------------------------------------------------------------

 

agreements, in form and substance reasonably satisfactory to the First Lien
Collateral Agent, the Second Lien Collateral Agent and the Collateral Agent, as
the Collateral Agent may deem necessary or desirable in order to ensure the
priority and perfection of the Collateral Agent’s security interests in the
deposit, securities and other bank accounts of the Loan Parties.

 

(v) BTI and BTI, Inc. shall use commercially reasonable efforts to enter into an
amendment to the promissory note referred to in clause (d) of the definition of
“Assumed BTI Debt”, which amendment shall extend the maturity date of such note
from April 30, 2006 to a date which occurs on or after October 31, 2006.

 

(vi) Within (A) ten (10) days of the Effective Date, the Loan Parties shall
deliver to the Administrative Agent a certificate of the Secretary of State in
each of the jurisdictions and with respect to each Loan Party described on
Schedule 4.01(a)(ii) stating that each Loan Party is duly qualified and in good
standing as a foreign corporation in the jurisdictions applicable to each Loan
Party and (B) twenty (20) days of the Effective Date, each Loan Party shall have
obtained all governmental licenses, permits and other approvals described as
pending on Schedule 4.01(a)(iii).

 

(vii) Within ten (10) days of the Effective Date, the Loan Parties shall deliver
to the Administrative Agent favorable opinions, in form and substance
satisfactory to the Administrative Agent, of counsel to those Subsidiaries of
the Parent organized in Alabama, North Carolina and Virginia.

 

(viii) Within three (3) Business Days of the Effective Date, the Borrower shall
deliver to the Administrative Agent copies of the audited financial statements
of the Loan Parties without any “going-concern” or like qualification to the
opinion set forth therein.

 

(ix) (i) As promptly as reasonably practicable after the date hereof, the Parent
will prepare and file with the SEC, will use its best efforts to have cleared by
the SEC and will thereafter mail to its stockholders as promptly as reasonably
practicable the Information Statement and all other related materials, if any,
(ii) WCAS and the Parent will cooperate with each other (A) in connection with
the preparation of the Information Statement, (B) in determining whether any
action by or in respect of, or filing with, any governmental body, agency,
official, or authority is required, or any actions, consents, approvals or
waivers are required to be obtained from parties to any material contracts, in
connection with the consummation of the transactions contemplated by this
Agreement or the New Warrant Documents and (iii) in taking such actions or
making any such filings, furnishing information required in

 

54



--------------------------------------------------------------------------------

 

connection therewith or with the Information Statement and seeking timely to
obtain any such actions, consents, approvals or waivers. WCAS and its counsel
shall be given a reasonable opportunity to review and comment on the Information
Statement each time before such document (or any amendment thereto) is filed
with the SEC, and reasonable and good faith consideration shall be given to any
comments made by WCAS and its counsel. The Parent shall provide WCAS and its
counsel with any comments or other communications, whether written or oral, that
the Parent or its counsel may receive from time to time from the SEC or its
staff with respect to the Information Statement, promptly after receipt of those
comments or other communications and a reasonable opportunity to participate in
the response to those comments and to provide comments on that response (to
which reasonable and good faith consideration shall be given), including by
participating in any discussions or meetings with the staff of the SEC.

 

(x) The Company shall at all times reserve and keep available, free from
preemptive rights, out of its authorized but unissued Common Stock and/or its
authorized and issued Common Stock held in its treasury, for the purpose of
enabling it to satisfy any obligation to issue Warrant Shares upon exercise or
conversion of Warrants, the maximum number of shares of Common Stock which may
then be deliverable upon the exercise or conversion of all outstanding Warrants.
All such shares, when issued upon such exercise or conversion, shall be validly
issued, fully paid and non-assessable, free of all Liens and not subject to
preemptive rights.;

 

(xi) As promptly as reasonably practicable after the Effective Date, the Parent
shall use its best efforts to cause the New Warrant Shares to be approved for
quotation on the Nasdaq National Market, subject to official notice of issuance.

 

Section 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid or any Lender
shall have any Commitment hereunder, no Loan Party shall, at any time:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign, file or
authorize the filing or suffer to exist, or permit any of its Subsidiaries to
sign, file, or authorize the filing or suffer to exist, under the Uniform
Commercial Code of any jurisdiction, a financing statement that names the Parent
or any of its Subsidiaries as debtor, or sign or suffer to exist, or permit any
of its Subsidiaries to sign or suffer to exist, any security agreement
authorizing any secured party thereunder to file such financing statement, or
assign, or permit any of its Subsidiaries to assign, any accounts or other right
to receive income, except:

 

(i) Liens created under the Loan Documents, the First Lien Loan Documents and
the Second Lien Loan Documents;

 

55



--------------------------------------------------------------------------------

(ii) Permitted Liens;

 

(iii) Liens existing on the date hereof and described on Schedule 4.01(r)
hereto;

 

(iv) Liens arising in connection with Capitalized Leases permitted under Section
5.02(b)(ii); provided that no such Lien shall extend to or cover any Collateral
or assets other than the assets subject to such Capitalized Leases;

 

(v) Liens securing Permitted Refinancings, Receivables Financings, Replacement
Financings and Existing Debt Refinancings to the extent permitted under Section
5.02(b), provided that if the Debt referred to in clauses (c) and (d) of the
definition of “Assumed BTI Debt” is the subject of an Existing Debt Refinancing,
such Debt shall not be secured by any Lien;

 

(vi) (A) deposits of cash, checks or Cash Equivalents to secure Ordinary Course
Obligations, (B) letters of credit issued to secure Ordinary Course Obligations
or (C) surety, appeal, performance and return-of-money bonds and bonds of a
similar nature issued to secure or in respect of Ordinary Course Obligations, in
an aggregate amount not to exceed the amount set forth in Section 5.02(b)(xii);

 

(vii) Liens securing Subordinated Debt permitted under Section 5.02(b)(xi) which
are subordinated and junior in priority to the Liens securing the First Lien
Loan Documents and the Second Lien Loan Documents on terms and conditions
acceptable to the First Lien Agents, the Required Lenders under the First Lien
Credit Agreement, the Second Lien Agents and the Required Lenders under the
Second Lien Credit Agreement and substantially similar to those set forth in the
Third Lien Intercreditor and Subordination Agreement;

 

(b) Debt. Incur or permit any of its Subsidiaries to Incur any Debt other than:

 

(i) Debt under the Loan Documents, the First Lien Loan Documents and the Second
Lien Loan Documents;

 

(ii) Capitalized Leases (other than Surviving Debt) not to exceed in the
aggregate $7,500,000;

 

(iii) the Surviving Debt;

 

56



--------------------------------------------------------------------------------

(iv) unsecured Debt of the Parent (“Permitted Parent Debt”) that (A) is not
subject to any guarantee by any Subsidiary of the Parent, (B) will not mature
prior to the date that is ninety-one (91) days after the Termination Date, (C)
has no scheduled amortization or payments of principal, (D) does not permit any
payments in cash of interest or other amounts in respect of the principal
thereof for at least five (5) years from the date of the issuance or incurrence
thereof, and (E) has mandatory prepayment, repurchase or redemption, covenant,
default and remedy provisions customary for senior discount notes of an issuer
that is the parent of a borrower under senior secured credit facilities, taken
as a whole; provided, any such Debt shall constitute Permitted Parent Debt only
if both before and after giving effect to the issuance or incurrence thereof, no
Default or Event of Default shall have occurred and be continuing, it being
understood that any capitalized or paid-in-kind interest or accreted principal
on such Debt shall not constitute an issuance or incurrence of Debt for purposes
of this proviso;

 

(v) Debt of the Borrower under Hedge Agreements; provided that such agreements
(A) are designed solely to protect the Loan Parties against fluctuations in
foreign currency exchange rates or interest rates and (B) do not increase the
Debt of the obligor thereunder outstanding at any time other than as a result of
fluctuations in foreign currency exchange rates or interest rates or by reason
of fees, indemnities and compensation payable thereunder;

 

(vi) Debt Incurred in connection with the refinancing of any Debt permitted
under Section 5.02(b)(i) or (ii) or clauses (c) or (d) of the definition of
Assumed BTI Debt (other than the Debt under the Loan Documents, Permitted
Refinancings, Replacement Refinancings or Receivables Refinancings), provided
that the Debt Incurred in connection with such refinancing (A) has a scheduled
maturity date that is on or after the scheduled maturity date of the Debt being
refinanced, (B) has a weighted average life to maturity that is equal to or
longer than the remaining weighted average life to maturity of the Debt being
refinanced, determined immediately prior to giving effect to such refinancing,
(C) does not include any provisions that may require mandatory prepayment of
such Debt prior to its scheduled maturity, other than scheduled prepayments
taken into consideration in determining compliance with clause (B) above and
other provisions that are not materially more burdensome to the obligor
thereunder than any such provisions included in the Debt being refinanced, (D)
is Incurred by the same Person that Incurred the Debt being refinanced and is
not Guaranteed or secured by any Lien unless the Debt being refinanced was
Guaranteed or secured by a Lien (in which case such Debt shall not be Guaranteed
by any Person that did not Guarantee the Debt being refinanced and shall not be
secured by a Lien on any asset that did not secure the Debt being refinanced),
(E) if the refinanced Debt was

 

57



--------------------------------------------------------------------------------

subordinated to the Debt under the Loan Documents, such Debt is subordinated to
the Debt under the Loan Documents on terms no less favorable to the Lenders than
the terms on which the Debt being refinanced was so subordinated, and (F) has an
aggregate principal amount which is equal to the Debt being refinanced, provided
that the Debt Incurred in connection with such refinancing may have an aggregate
principal amount which is less than the Debt being refinanced in the case of a
refinancing of less than all of the Debt referred to in clauses (c) and (d) of
the definition of “Assumed BTI Debt” (each refinancing undertaken in accordance
with this Section 5.02(b)(vi) shall be referred to herein as an “Existing Debt
Refinancing”);

 

(vii) Permitted Refinancing; it being understood that the Loan Parties shall
have the right to cause such Permitted Refinancing to be secured and guaranteed
in a manner and on terms that are identical in all material respects to the
manner in which and the terms on which the Debt under the First Lien Loan
Documents (and/or the Second Lien Loan Documents, as applicable) is secured and
guaranteed immediately prior to the consummation of such Permitted Refinancing.
Effective as of the consummation of such Permitted Refinancing, the Permitted
Refinancing lenders shall replace the lenders under the First Lien Loan
Documents (and/or the Second Lien Loan Documents, as applicable) as parties to
the Third Lien Intercreditor and Subordination Agreement, provided, that (A)
there shall be no changes to the provisions of the Third Lien Intercreditor and
Subordination Agreement that would adversely affect the rights and obligations
thereunder of the Lenders and (B) the Permitted Refinancing documents shall not
modify, or prohibit the Borrower from complying with, the provisions of their
Agreement with respect to the final maturity date of this Facility.

 

(viii) Receivables Financing; it being understood that (A) the Loan Parties
shall have the right to cause such Receivable Financing to be secured by all
Receivables of all of the Loan Parties, (B) effective as of the consummation of
such Receivables Financing, the Lenders shall release all Liens in their favor
on all Receivables of all of the Loan Parties, it being understood that the
Receivables Financing shall be secured by a Lien on all such Receivables that is
senior in priority to all other Liens thereon (subject to Permitted Liens), and
that the Lenders shall not be entitled to any Lien on the Receivables, (C)
effective as of the consummation of such Receivables Financing, the Receivables
Financing lenders, the Lenders and the Second Lien Lenders shall replace the
Third Lien Intercreditor and Subordination Agreement with a mutually acceptable
Intercreditor agreement pursuant to which such lenders, the Lenders and the
Second Lien Lenders, among other things, acknowledge that the Liens on the
Receivables securing the Receivables Financing shall be senior in priority to
all other Liens thereon (subject to Permitted Liens) and that the Liens on all
other collateral of the Loan Parties shall be senior

 

58



--------------------------------------------------------------------------------

in priority to all other Liens thereon (subject to Permitted Liens or as
otherwise expressly permitted by the Loan Documents); provided, that the
documents evidencing the Receivables Refinancing shall not modify, or prohibit
the Borrower from complying with, the provisions of this Agreement with respect
to the final maturity date of this Facility or otherwise adversely affect the
rights and obligations of the Lenders under the Third Lien Intercreditor and
Subordination Agreement;

 

(ix) Replacement Financing; it being understood that effective as of the
consummation of such Replacement Financing, the Replacement Financing lenders,
the Second Lien Lenders, if not paid in full, the Lenders shall replace the
Third Lien Intercreditor and Subordination Agreement with mutually acceptable
intercreditor agreements pursuant to which such lenders, the Lenders and the
Second Lien Lenders, among other things, acknowledge that the Liens securing
such Replacement Financing, the Second Lien Facility, and this Facility shall
secure the Debt under such facilities and, if relevant, the Second Lien
Facility, shall be senior to the obligations under the Loan Documents on
substantially similar terms as set forth in the Third Lien Intercreditor
Agreement and that such Liens shall be senior in priority to all other Liens,
subject to Permitted Liens;

 

(x) Debt of the type described in clause (j) of the definition of “Debt” which
is secured by a Permitted Lien, to the extent that such Debt is Incurred in the
ordinary course of business and is not the subject of an enforcement,
collection, execution, levy or foreclosure proceeding and is not duplicative of
Debt Incurred pursuant to Section 5.02(b)(xii);

 

(xi) Subordinated Debt of the Loan Parties outstanding at any time in an
aggregate principal amount not to exceed $30,000,000, on terms and conditions no
less favorable to the First Lien Lenders and the Second Lien Lenders than under
the Loan Documents, provided that (A) the maturity of such Subordinated Debt is
at least 91 days following the final maturity date of the Second Lien Facility,
(B) the Administrative Agent (as defined in the Second Lien Credit Agreement)
and the Required Lenders under the Second Lien Credit Agreement are reasonably
satisfied that the Parent and its Subsidiaries shall be in compliance with the
provisions of the Second Lien Loan Documents for the period from the Incurrence
of such Subordinated Debt through the final maturity date of the First Lien
Facility, and (C) the Required Lenders under the Second Lien Credit Agreement
have approved the terms of the subordination relating to such Subordinated Debt;
and

 

(xii) Debt in respect of Ordinary Course Obligations in an aggregate amount not
to exceed $8,000,000 at any time outstanding.

 

59



--------------------------------------------------------------------------------

Notwithstanding any other provision under this Section 5.02(b), (A) the maximum
amount of Debt that the Parent or a Subsidiary may Incur pursuant to this
Section 5.02(b) shall not be deemed to be exceeded with respect to any
outstanding Debt, solely as a result of fluctuations in the exchange rates of
currencies and (B) any Loan Party may Incur Debt owed to any other Loan Party.

 

(c) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof; provided that the Parent or any of its Subsidiaries may engage in
activities that are ancillary or related to its business.

 

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

 

(i) any Subsidiary of the Borrower may merge into or consolidate with the
Borrower or any other Subsidiary of the Borrower, provided that, in the case of
any such merger or consolidation (x) of the Borrower, the Borrower shall be the
surviving Person and (y) in the case of a merger among Subsidiaries of the
Borrower, the Person formed by such merger or consolidation shall be a
Subsidiary of the Borrower; and

 

(ii) in connection with any sale or other disposition permitted under Section
5.02(e) (other than clause (ii) thereof), any Subsidiary of the Borrower may
permit any other Person to merge into or consolidate with it;

 

provided that in each case, immediately after giving effect thereto, no event
shall occur and be continuing that constitutes a Default.

 

(e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, other than Inventory to be sold in the ordinary course of
its business, except:

 

(i) sales and leases of assets, including, without limitation, fiber sales in
the ordinary course of its business consistent with prudent business practice
for companies engaged in similar businesses for cash and fair value;

 

(ii) in a transaction authorized by Section 5.02(d) (other than clause (ii)
thereof);

 

(iii) sales for cash and for fair value of assets related to the e^deltacom and
OSDA businesses;

 

(iv) sales of assets as consented to by the Required Lenders for cash and for
fair value;

 

60



--------------------------------------------------------------------------------

(v) sales of obsolete equipment for cash and for fair value in an aggregate
amount not to exceed (A) $2,000,000 and (B) $10,000,000 to the extent the
proceeds thereof are used by any Loan Party to purchase replacement equipment
that is substantially similar in type and function to the equipment sold;

 

(vi) any sale, lease, transfer or other disposition by the Parent or any
Subsidiary of the Parent to the Borrower and its Subsidiaries that are Loan
Parties; and

 

(vii) assignments, sales or other dispositions at fair market value for cash of
accounts receivable representing amounts owed to any Loan Party by any Person
that is subject to a proceeding under the Bankruptcy Code;

 

provided that in the case of sales of assets pursuant to clauses (iii), (iv) and
(v)(x) above which (A) occur prior to the date on which all Obligations under
first, the First Lien Loan Documents or the Refinanced First Lien Loan Documents
have been paid in full, the Borrower shall, on the date of receipt by any Loan
Party or any of its Subsidiaries of the Net Cash Proceeds from such sale, prepay
the obligations under the First Lien Loan Documents or the Refinanced First Lien
Loan Documents pursuant to, and in the amount and order of priority set forth
therein, second, the Second Lien Loan Documents or the Refinanced Second Lien
Loan Documents have been paid in full, the Borrower shall, on the date of
receipt by any Loan Party or any of its Subsidiaries of the Net Cash Proceeds
from such sale, prepay the obligations under the Second Lien Loan Documents or
the Refinanced Second Lien Loan Documents pursuant to, and thereafter in the
amount and order of priority set forth therein and to the extent all such
obligations have been satisfied, prepay the Advances pursuant to, and in the
amount and order of priority set forth in, Section 2.04(b)(ii), as specified
therein, and (B) occur after the date on which all Obligations under the First
Lien Loan Documents or the Refinanced First Lien Loan Documents and the Second
Lien Loan Documents or the Refinanced Second Lien Loan Documents, have been paid
in full, the Borrower shall, on the date of receipt by any Loan Party or any of
its Subsidiaries of the Net Cash Proceeds from such sale, prepay the Advances
pursuant to, and in the amount and order of priority set forth in, Section
2.04(b)(ii), as specified therein. Nothing in this Section 5.02(e) shall
restrict the Parent from issuing, selling, transferring or otherwise disposing
of, for or without consideration and by dividend or otherwise, any Equity
Interests in the Parent, or any option, warrant or other right to purchase or
otherwise acquire any Equity Interests in the Parent.

 

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

 

(i) equity Investments by the Parent and its Subsidiaries in their Subsidiaries
outstanding on the date hereof and other Investments in Loan Parties, including
Persons who become Loan Parties in a transaction permitted by Section 5.02(d);

 

61



--------------------------------------------------------------------------------

(ii) loans and advances to employees in the ordinary course of the business of
the Parent and its Subsidiaries in an aggregate principal amount not to exceed
$1,000,000 at any time outstanding;

 

(iii) Investments in Cash Equivalents;

 

(iv) Investments existing on the date hereof and described on Schedule 4.01(u)
hereto;

 

(v) extension of trade credit in the ordinary course of business; and

 

(vi) Investments permitted pursuant to Section 5.02(d).

 

(g) Restricted Payments. Declare or pay, any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such (each, a
“Restricted Payment”) or permit any of its Subsidiaries to make a Restricted
Payment except (i) Restricted Payments by a Subsidiary of the Borrower or BTI to
the Borrower or BTI, respectively, and to other Subsidiaries of the Borrower and
BTI that are its parent (ii) if no Event of Default has occurred and is
continuing, the Borrower may declare and pay dividends in cash or otherwise make
distributions in cash to the Parent, to pay (A) scheduled interest and principal
of Surviving Debt and (B) cash in lieu of issuing fractional shares of its
Capital Stock in an aggregate amount not to exceed $250,000, (iii) the
declaration or payment of dividends or distributions solely in Equity Interests
of the Parent (including Series A PIK Dividends and Series B PIK Dividends) or
(iv) the purchase, redemption, retirement, defeasance or other acquisition for
value of any of the Equity Interests of the Parent (A) in exchange for other
Equity Interests of the Parent (including in connection with a Benefit Plan
Exchange Offer), (B) upon the conversion of Preferred Interests of the Parent or
the exercise, exchange or conversion of stock options, warrants or similar
rights to acquire Equity Interests of the Parent, (C) in connection with any
purchase, redemption, retirement, defeasance or other acquisition for value of
Equity Interests of the Parent tendered by the holder of such Equity Interests
in payment of withholding or other taxes relating to the exercise, exchange or
conversion of stock options, warrants or other similar rights to acquire Equity
Interests of the Parent or (D) tendered in settlement of indemnification or
similar claims by the Parent against a holder of Equity Interests of the Parent.

 

(h) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents except for any amendment that could not reasonably be
expected to have a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required by generally accepted accounting principles, or (ii) Fiscal
Year.

 

(j) Prepayments, Etc., of Debt. (i) Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled amortization or maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any Debt
or permit any of its Subsidiaries to do so except (A) the payment or prepayment
of any or all of the Obligations under the First Lien Loan Documents or,
Refinanced First Lien Loan Documents, the Second Lien Loan Document or the
Refinanced Second Lien Loan Documents in accordance with the terms thereof, (B)
subject to the Third Lien Intercreditor and Subordination Agreement, the payment
or prepayment of any or all of the Obligations under the Loan Documents, (C)
regularly scheduled or required repayments or redemptions of Surviving Debt and
(D) the prepayment of Debt of any Loan Party by the Parent or any Subsidiary of
the Parent or (ii) amend, modify or change in any manner any term or condition
of any Surviving Debt or permit any of its Subsidiaries to do so, except for any
amendment, modification or change of Surviving Debt that (A) could not
reasonably be expected to have a Material Adverse Effect, (B) would not
accelerate the scheduled amortization or final maturity date of such Surviving
Debt (C) would not increase the applicable interest rate of such Surviving Debt,
or permit any of its Subsidiaries to do any of the foregoing and (D) will not
contain mandatory redemption prepayment covenant or event of default provisions
materially more restrictive than the terms of such Surviving Debt prior to the
date of such amendment, modification or change; provided that, notwithstanding
the foregoing, the Parent and its Subsidiaries may consummate any Permitted
Refinancing, Receivables Financing, Replacement Financing or Existing Debt
Refinancing (and thereafter make any regularly scheduled or required repayments
or redemptions of Debt incurred in connection with any such Permitted
Refinancing, Receivables Financing, Replacement Financing or Existing Debt
Refinancing).

 

(k) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of (A) the Lenders under this Agreement, (B) the
First Lien Lenders as provided and defined in the First Lien Loan Documents or
(C) the Second Lien Lenders under the Second Lien Loan Documents or (ii) in
connection with (A) any Surviving Debt (as such restriction exists on the date
hereof) or (B) any Capitalized Lease permitted under Section 5.02(b)(ii) solely
to the extent that such Capitalized Lease prohibits a Lien on the property
subject thereto.

 

(l) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so.

 

63



--------------------------------------------------------------------------------

(m) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

 

(n) Formation of Subsidiaries. Organize, or permit any Subsidiary to organize,
any new Subsidiary except so long as (i) there exists no Default or Event of
Default both before and after giving effect to the creation of any new wholly
owned Subsidiary and the transfer of any assets to such wholly owned Subsidiary,
and (ii) the applicable Loan Party, owning any portions of the stock of any such
new wholly owned Subsidiary immediately delivers all shares of stock of the new
wholly owned Subsidiary to the First Lien Collateral Agent or the Second Lien
Collateral Agent, as applicable, subject to the provisions of the Third Lien
Intercreditor and Subordination Agreement, for the benefit of the Lenders, the
Lenders under the First Lien Loan Documents and the Lenders under the Second
Lien Loan Documents, together with stock powers executed in blank and executes
and delivers to the Collateral Agent pledge agreements pledging all such stock
to secure the Obligations and the Obligations under the First Lien Loan
Documents and the Second Lien Loan Documents, in form substantially similar to
the applicable Loan Document.

 

(o) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, any Loan Party or any
Subsidiary of a Loan Party (whether through a covenant restricting dividends,
loans, asset transfers or investments, a financial covenant or otherwise),
except (i) the Loan Documents, (ii) the First Lien Loan Documents, (iii) the
Second Lien Loan Documents, and (iv) any agreement or instrument evidencing
Surviving Debt (as such restriction exists on the date hereof).

 

(p) Amendment, Etc., of Material Contracts. Cancel or terminate (except in
accordance with the terms thereof) any Material Contract, or consent to or
accept any cancellation or termination thereof (except in accordance with the
terms thereof), amend or otherwise modify any such Material Contract or give any
consent, waiver or approval thereunder, waive any default under or breach of any
such Material Contract, agree in any manner to any other amendment, modification
or change of any term or condition of any such Material Contract or take any
other action in connection with any such Material Contract that would impair the
value of the interest or rights of any Loan Party thereunder or that would
impair the interest or rights of any Agent or any Lender, or permit any of its
Subsidiaries to do any of the foregoing, except, in each of the foregoing cases,
where to do so would not be reasonably likely to have a Material Adverse Effect.

 

(q) Intentionally omitted.

 

64



--------------------------------------------------------------------------------

Section 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, the
Loan Parties shall furnish to the Agents and the Lenders:

 

(a) Default Notice. As soon as possible and in any event within two days after
the occurrence of each Default, Event of Default, or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the Chief Financial Officer of the
Borrower setting forth details of such Default, Event of Default, or any such
event, development or occurrence and the action that the Borrower has taken and
proposes to take with respect thereto.

 

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of an annual report on Form 10-K for
such year for the Parent and its Subsidiaries, including therein a Consolidated
balance sheet of the Parent and its Subsidiaries as of the end of such Fiscal
Year and Consolidated statement of income and a Consolidated statement of cash
flows of the Parent and its Subsidiaries for such Fiscal Year, in each case
accompanied by an opinion acceptable to the Required Lenders of BDO Seidman, LLP
or other independent public accountants of recognized standing acceptable to the
Required Lenders.

 

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such quarter and Consolidated statement of income and a Consolidated statement
of cash flows of the Parent and its Subsidiaries for the period commencing at
the end of the previous fiscal quarter and ending with the end of such fiscal
quarter and Consolidated statement of income and a Consolidated statement of
cash flows of the Parent and its Subsidiaries for the period commencing at the
end of the previous Fiscal Year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year.

 

(d) Monthly Financials. As soon as available and in any event within 30 days
after the end of each month, (i) a Consolidated balance sheet of the Parent and
its Subsidiaries as of the end of such month, a Consolidated statement of income
and a Consolidated statement of cash flows of the Parent and its Subsidiaries
for the period commencing at the end of the previous month and ending with the
end of such month, and a Consolidated statement of income and a Consolidated
statement of cash flows of the Parent and its Subsidiaries for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such month, setting forth in each case in comparative form the corresponding
figures for the preceding month, all in reasonable detail and duly certified by
the Chief Financial Officer of the Parent and (ii) a condensed receivables aging
report, prepared in accordance with the Borrower’s customary practice from time
to time, for the Loan Parties for such month with respect to

 

65



--------------------------------------------------------------------------------

their major lines of business and any significant specific accounts review
necessary to support bad debt allowances, certified by the Chief Financial
Officer of the Parent as fairly and accurately reporting the information
described therein.

 

(e) Forecasts and Budgets. As soon as available and in any event no later than
45 days after the end of each Fiscal Year, the following prepared by management
of the Borrower, in form satisfactory to the Administrative Agent (i) balance
sheets, income statements and cash flow statements on a monthly and annual basis
for the current Fiscal Year; (ii) balance sheets, income statements and cash
flow statements on an annual basis for each Fiscal Year thereafter until the
Termination Date; and (iii) a selling, general and administrative expense budget
and a capital expenditure budget for the Loan Parties for each Fiscal Year in
form and substance reasonably satisfactory to the Administrative Agent.

 

(f) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries of the
type described in Section 4.01(f), and promptly after the occurrence thereof,
notice of any adverse change in the status or the financial effect on any Loan
Party or any of its Subsidiaries of the Disclosed Litigation from that described
on Schedule 4.01(f) hereto.

 

(g) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that any Loan
Party or any of its Subsidiaries files with the SEC or any governmental
authority that may be substituted therefor, or with any national securities
exchange.

 

(h) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 5.03.

 

(i) Agreement Notices. Promptly upon receipt thereof, copies of all notices,
requests and other documents received by any Loan Party or any of its
Subsidiaries under or pursuant to any Material Contract or material instrument,
indenture, loan or credit or similar agreement and, from time to time upon
request by the Administrative Agent, such information and reports regarding the
related documents, the Material Contracts and such instruments, indentures and
loan and credit and similar agreements as the Administrative Agent or any Lender
may reasonably request.

 

(j) Revenue Agent Reports. Within 10 days after receipt, copies of all Revenue
Agent Reports (Internal Revenue Service Form 886), or other written

 

66



--------------------------------------------------------------------------------

proposals of the Internal Revenue Service, that propose, determine or otherwise
set forth positive adjustments to the Federal income tax liability of the
affiliated group (within the meaning of Section 1504(a)(1) of the Internal
Revenue Code) of which the Borrower is a member aggregating $2,000,000 or more.

 

(k) Tax Certificates. (x) Promptly, and in any event within 15 Business Days
after the due date (with extensions) for filing the final Federal income tax
return in respect of each taxable year, a certificate (a “Tax Certificate”),
signed by the President or the Chief Financial Officer of the Borrower, stating
that the Loan Parties have paid to the Internal Revenue Service or other taxing
authority, the full amount that the Loan Parties are required to pay in respect
of Federal income tax for such year and that the Loan Parties have received any
amounts payable to them, and have not paid amounts in respect of taxes (Federal,
state, local or foreign) in excess of the amount they are required to pay, under
the Tax Agreement in respect of such taxable year, and (y) all correspondence
between any Loan Party and the Internal Revenue Service or other taxing
authority relating to any request for, grant of and compliance with any
extensions granted with respect to the filing of any income tax returns.

 

(l) ERISA. (i) ERISA Events and ERISA Reports. (A) Promptly and in any event
within 10 days after any Loan Party or any ERISA Affiliate knows or has reason
to know that any ERISA Event has occurred, a statement of the Chief Financial
Officer of the Borrower describing such ERISA Event and the action, if any, that
such Loan Party or such ERISA Affiliate has taken and proposes to take with
respect thereto and (B) on the date any records, documents or other information
must be furnished to the PBGC with respect to any Plan pursuant to Section 4010
of ERISA, a copy of such records, documents and information.

 

(ii) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Loan Party or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.

 

(iii) Plan Annual Reports. Promptly and in any event within 30 days after the
filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan.

 

(iv) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that is
reasonably expected to be incurred, by such Loan Party or any ERISA Affiliate in
connection with any event described in clause (A) or (B).

 

67



--------------------------------------------------------------------------------

(m) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property described in the Mortgages to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.

 

(n) Real Property. (i) As soon as available and in any event within 30 days
after the end of each Fiscal Year, a report supplementing Schedules 4.01(s) and
4.01(t) hereto, including an identification of all owned and leased real
property disposed of by any Loan Party or any of its Subsidiaries during such
Fiscal Year, a list and description (including the street address, county or
other relevant jurisdiction, state, record owner, book value thereof and, in the
case of leases of property, lessor, lessee, expiration date and annual rental
cost thereof) of all real property acquired or leased during such Fiscal Year
and a description of such other changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete and
(ii) promptly inform the Administrative Agent of any investments in any of the
real property listed on Schedule 4.01(s) hereto proposed to be made by any Loan
Party or Loan Parties such that thereafter, the value thereof shall exceed
$1,000,000 individually.

 

(o) Insurance. As soon as available and in any event within 30 days after the
end of each Fiscal Year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as any Agent, or any Lender through the
Administrative Agent, may reasonably specify.

 

(p) New Accounts. Promptly after opening an account with a bank or other
financial institution not subject to an account control agreement, notification
thereof.

 

(q) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as any Agent, or any Lender through
the Administrative Agent, may from time to time reasonably request.

 

68



--------------------------------------------------------------------------------

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) (i) the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within three
Business Days after the same becomes due and payable; or

 

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or

 

(c) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 2.05(b), 2.13, 5.01(e), (f), (i), (j), (m) or
(n), 5.02 or 5.03; provided that failure to comply with the covenant set forth
in Section 2.05(b) shall not constitute an Event of Default unless and until
such failure shall remain unremedied for three Business Days; or

 

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a Responsible Officer becomes aware of such failure or (ii)
written notice thereof shall have been given to the Borrower by any Agent or any
Lender; or

 

(e) any Loan Party or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt
that is outstanding in a principal amount (or, in the case of any Hedge
Agreement, an Agreement Value) of at least $2,000,000 either individually or in
the aggregate (but excluding Debt outstanding hereunder) of such Loan Party or
such Subsidiary (as the case may be), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise); or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Debt, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

(f) any Loan Party or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy,

 

69



--------------------------------------------------------------------------------

insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it) that is
being diligently contested by it in good faith, either such proceeding shall
remain undismissed or unstayed for a period of 60 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or any substantial part of its property) shall
occur; or any Loan Party or any of its Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (f);
or

 

(g) any judgments or orders for the payment of money (individually or in the
aggregate) in excess of $5,000,000 shall be rendered against any Loan Party or
any of its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgments or orders or (ii) there shall be
any period of 10 consecutive days during which a stay of enforcement of any such
judgments or orders, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that could be reasonably likely to have a Material
Adverse Effect, and there shall be any period of 10 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 

(i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party to it, or any such Loan Party shall so state
in writing; or

 

(j) any Collateral Document after delivery thereof pursuant to Section 3.01 or
5.01(j) shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected third priority lien on and security interest in the
Collateral purported to be covered thereby (subject to Liens securing the First
Lien Facilities and Liens securing the Second Lien Facility); or

 

(k) a Change of Control shall occur; or

 

(l) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $2,000,000; or

 

70



--------------------------------------------------------------------------------

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $2,000,000 or requires payments exceeding $1,000,000 per
annum; or

 

(n) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $1,000,000; or

 

(o) an “Event of Default” (as defined in any Mortgage) shall have occurred and
be continuing;

 

(p) an “Event of Default” shall have occurred and be continuing under the First
Lien Credit Agreement or the Second Lien Credit Agreement;

 

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Notes, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Notes, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Bankruptcy Code, the Notes,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

 

ARTICLE VII

 

GUARANTY

 

Section 7.01. Parent Guaranty; Limitation of Liability. (a) The Parent hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations),

 

71



--------------------------------------------------------------------------------

whether direct or indirect, absolute or contingent, and whether for principal,
interest, premiums, fees, indemnities, contract causes of action, costs,
expenses or otherwise (such obligations being the “Guaranteed Obligations”), and
agrees to pay any and all reasonable expenses (including, without limitation,
reasonable fees and expenses of counsel) incurred by the Administrative Agent or
any other Secured Party in enforcing any rights under this Agreement or any
other Loan Document. Without limiting the generality of the foregoing, the
Parent’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

 

(b) The Parent, and by its acceptance of this Agreement, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Agreement and the Obligations of the Parent hereunder
not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Parent Guaranty and the Obligations of the Parent hereunder.
To effectuate the foregoing intention, the Administrative Agent, the other
Lenders and the Parent hereby irrevocably agrees that the obligations of the
Parent under this Parent Guaranty at any time shall be limited to the maximum
amount as will result in the Obligations of the Parent under this Agreement not
constituting a fraudulent transfer or conveyance.

 

(c) The Parent hereby unconditionally and irrevocably agrees that in the event
any payment shall be required to be made to any Secured Party under this
Agreement or any other guaranty, the Parent will contribute, to the maximum
extent permitted by law, such amounts to each other guarantor so as to maximize
the aggregate amount paid to the Secured Parties under or in respect of the Loan
Documents.

 

Section 7.02. Guaranty Absolute. The Parent guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Lender with
respect thereto. The obligations of the Parent under or in respect of this
Agreement are independent of the Guaranteed Obligations or any other obligations
of any other Loan Party under or in respect of the Loan Documents, and a
separate action or actions may be brought and prosecuted against the Parent to
enforce this Agreement, irrespective of whether any action is brought against
the Borrower or any other Loan Party or whether the Borrower or any other Loan
Party is joined in any such action or actions. The liability of the Parent under
this Agreement shall be irrevocable, absolute and unconditional irrespective of,
and the Parent hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
other Loan Party under or in respect of the Loan Documents, or any other

 

72



--------------------------------------------------------------------------------

amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

 

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

 

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any collateral for all or any of the Guaranteed Obligations
or any other obligations of any Loan Party under the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Parties (the Parent waiving any duty on the part
of the Secured Parties to disclose such information);

 

(g) the failure of any other Person to execute or deliver this Agreement or any
other guaranty or agreement or the release or reduction of liability of the
Parent or other guarantor or surety with respect to the Guaranteed Obligations;
or

 

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

 

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Secured Party
or any other Person upon the insolvency, bankruptcy or reorganization of the
Borrower or any other Loan Party or otherwise, all as though such payment had
not been made.

 

Section 7.03. Waivers and Acknowledgments. (a) The Parent hereby unconditionally
and irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Agreement and any requirement that any Secured Party
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Loan Party or any other Person
or any Collateral.

 

73



--------------------------------------------------------------------------------

(b) The Parent hereby unconditionally and irrevocably waives any right to revoke
this Agreement and acknowledges that this Agreement is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.

 

(c) The Parent hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of the Parent or other rights of the Parent to proceed
against any of the other Loan Parties, any other guarantor or any other Person
or any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of the Parent hereunder.

 

(d) The Parent hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to the Parent any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

 

(e) The Parent acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by the Loan Documents and
that the waivers set forth in Section 7.02 and this Section 7.03 are knowingly
made in contemplation of such benefits.

 

Section 7.04. Subrogation. The Parent hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower or any other Loan Party or any other inside guarantor that
arise from the existence, payment, performance or enforcement of the Parent’s
Obligations under or in respect of this Agreement or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower, any other Loan Party
or any other insider guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this Agreement shall
have been paid in full in cash. If any amount shall be paid to the Parent in
violation of the immediately preceding sentence at any time prior to the latest
of the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Agreement, and (b) the Termination Date, such amount
shall be received and held in trust for the benefit of the Secured Parties,
shall be segregated from other property and funds of the Parent and shall
forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Agreement, whether matured or unmatured, in accordance with the terms of the
Loan Documents, or to be held as collateral for any Guaranteed Obligations or
other amounts payable under this Agreement thereafter arising. If (i) the Parent
shall make payment to any Secured Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Agreement shall have been paid in full in cash, and (iii) the
Termination Date shall

 

74



--------------------------------------------------------------------------------

have occurred, the Secured Parties will, at the Parent ‘s request and expense,
execute and deliver to the Parent appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to the Parent of an interest in the Guaranteed Obligations resulting
from such payment made by the Parent pursuant to this Agreement.

 

Section 7.05. Intentionally omitted.

 

Section 7.06. Subordination. The Parent hereby subordinates any and all debts,
liabilities and other Obligations owed to Parent by each other Loan Party (the
“Subordinated Obligations”) to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 7.06:

 

(a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), the Parent may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
bankruptcy law relating to any other Loan Party), however, unless the Required
Lenders otherwise agree, the Parent shall not demand, accept or take any action
to collect any payment on account of the Subordinated Obligations.

 

(b) Prior Payment of Guaranteed Obligations. In any proceeding under the
Bankruptcy Code (or similar law) relating to any other Loan Party, the Parent
agrees that the Secured Parties shall be entitled to receive payment in full in
cash of all Guaranteed Obligations (including Pose-Petition Interest) before the
Parent receives payment of any Subordinated Obligations.

 

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), the Parent shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post-Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of the Parent under the other provisions of this
Agreement.

 

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under the Bankruptcy Code relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of the Parent, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post-Petition Interest), and (ii) to require the Parent (A) to collect
and enforce, and to submit claims in respect of, Subordinated Obligations and
(B) to pay any amounts received on such obligations to the Administrative Agent
for application to the Guaranteed Obligations (including any and all
Post-Petition Interest).

 

75



--------------------------------------------------------------------------------

Section 7.07. Continuing Guaranty; Assignments. This Agreement is a continuing
guaranty and shall (a) remain in full force and effect until the latest of (i)
the payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Agreement and (ii) the Termination Date, (b) be binding upon
the Parent, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Secured Parties and their successors, transferees and
assigns. Without limiting the generality of clause (c) of the immediately
preceding sentence, subject to Section 9.07, any Secured Party may assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion of its Commitments,
the Advances owing to it and the Note or Notes held by it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Secured Party herein or otherwise, in each case
as and to the extent provided in Section 9.07. The Parent shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Secured Parties.

 

Section 7.08. Release of the Parent. In the event that all of the capital stock
of the Parent is sold or otherwise disposed of (except to the Borrower, BTI or
any Subsidiary of the Borrower or BTI) or liquidated in compliance with the
requirements of this Agreement (or such sale or other disposition or liquidation
has been approved in writing by the Required Lenders) and the proceeds of such
sale, disposition or liquidation are applied in accordance with the provisions
of this Agreement, to the extent applicable, the Parent shall be released from
this Agreement and this Agreement shall, as to the Parent, terminate, and have
no further force or effect (it being understood and agreed that the sale of one
or more persons that own, directly or indirectly, all of the capital stock or
partnership interests of the Parent shall be deemed to be a sale of the Parent
for the purposes of this Section 7.08).

 

ARTICLE VIII

 

THE AGENT

 

Section 8.01. Authorization and Action. Each Lender hereby appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents as
are delegated to such Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto. As to any matters
not expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Notes), no Agent shall be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Required Lenders, and such instructions
shall be binding upon all Lenders and all holders of Notes; provided, however,
that no Agent shall be required to take any action that exposes such Agent to
personal liability or that is contrary to this Agreement or applicable law. Each
Agent agrees to give to each Lender prompt notice of each notice given to it by
the Borrower pursuant to the terms of this Agreement.

 

Section 8.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their

 

76



--------------------------------------------------------------------------------

own gross negligence or willful misconduct. Without limitation of the generality
of the foregoing, each Agent: (a) may treat the payee of any Note as the holder
thereof until, in the case of the Administrative Agent, the Administrative Agent
receives and accepts an Assignment and Acceptance entered into by the Lender
that is the payee of such Note, as assignor, and an Eligible Assignee, as
assignee, or, in the case of any other Agent, such Agent has received notice
from the Administrative Agent that it has received and accepted such Assignment
and Acceptance, in each case as provided in Section 9.07; (b) may consult with
legal counsel (including counsel for any Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with the Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any Loan Document on the part of any Loan Party or to inspect
the property (including the books and records) of any Loan Party; (e) shall not
be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (f) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram, telecopy or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

 

Section 8.03. WCAS and Affiliates. With respect to any Commitments, any Advances
made by it and any Notes issued to it, WCAS shall have the same rights and
powers under the Loan Documents as any other Lender and may exercise the same as
though it were not an Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include WCAS in its individual capacity. WCAS and
its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any of its Subsidiaries and any
Person that may do business with or own securities of any Loan Party or any such
Subsidiary, all as if WCAS was not an Agent and without any duty to account
therefor to the Lenders.

 

Section 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

Section 8.05. Indemnification. (a) Each Lender severally agrees to indemnify
each Agent (to the extent not promptly reimbursed by the Borrower) from and
against such Lender’s ratable share (determined as provided below) of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any

 

77



--------------------------------------------------------------------------------

kind or nature whatsoever that may be imposed on, incurred by, or asserted
against such Agent in any way relating to or arising out of the Loan Documents
or any action taken or omitted by such Agent under the Loan Documents; provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender agrees
to reimburse each Agent promptly upon demand for its ratable share of any costs
and expenses (including, without limitation, fees and expenses of counsel)
payable by the Borrower under Section 9.04 (other than under Section 9.04(c)),
to the extent that such Agent is not promptly reimbursed for such costs and
expenses by the Borrower.

 

(b) For purposes of this Section 8.05, the Lenders’ respective ratable shares of
any amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Advances outstanding at such time and owing to
the respective Lenders and (ii) the Commitments of the respective Lenders at
such time. The failure of any Lender to reimburse any Agent promptly upon demand
for its ratable share of any amount required to be paid by the Lenders to such
Agent as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse such Agent for its ratable share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse
such Agent for such other Lender’s ratable share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 8.05 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

 

Section 8.06. Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent.
If no successor Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent and, in the case of a successor Collateral
Agent, upon the execution and filing or recording of such financing statements,
or amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents, such successor
Agent shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents. If
within 45 days after written notice is given of the retiring Agent’s resignation
or removal under this Section 8.06 no successor Agent shall have been appointed
and shall have accepted such appointment, then on such 45th day (i) the retiring
Agent’s resignation or removal shall become effective, (ii) the retiring Agent
shall thereupon be discharged from its duties and obligations under the Loan
Documents and (iii) the Required Lenders shall thereafter perform all duties of
the retiring Agent under the Loan Documents until such time, if any, as the
Required

 

78



--------------------------------------------------------------------------------

Lenders appoint a successor Agent as provided above. After any retiring Agent’s
resignation or removal hereunder as Agent shall have become effective, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement. It
is understood and agreed that no Competitor shall qualify or be appointed as a
successor Agent under this Section 8.06.

 

Section 8.07. Appointment of Subagents. Anything herein to the contrary
notwithstanding, the Collateral Agent may from time to time, when the Collateral
Agent deems it to be necessary, appoint one or more subagents or collateral
co-agents (each, a “Subagent”) with respect to all or any part of the
Collateral. In the event that the Collateral Agent so appoints any Subagent with
respect to any Collateral, (i) the Liens on such Collateral granted pursuant to
the applicable Collateral Documents shall be deemed for purposes of this
Agreement and the other Loan Documents to have been granted to such Subagent, in
addition to the Collateral Agent, for the benefit of the Secured Parties, (ii)
such Subagent shall be automatically vested, in addition to the Collateral
Agent, with all rights, powers, privileges, interests and remedies of the
Collateral Agent under the Loan Documents with respect to such Collateral, (iii)
the provisions of this Article VIII and of Section 9.04 that refer to each Agent
shall be deemed to be references to each Agent and/or each Subagent, as the
context may require, and (iv) the term “Collateral Agent”, when used herein or
in any of the applicable Collateral Documents in relation to any rights, powers,
privileges, interests and remedies of the Collateral Agent with respect to such
Collateral shall include such Subagent; provided, however, that no such Subagent
shall be authorized to take any action with respect to any such Collateral
unless and except to the extent expressly authorized in writing by the
Collateral Agent.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document, nor consent to any departure
by any Loan Party therefrom, shall in any event be effective unless the same
shall be in writing and signed (or, in the case of the Collateral Documents,
consented to) by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that (a) no amendment, waiver or consent shall, unless
in writing and signed by all of the Lenders (other than any Lender that is, at
such time, a Defaulting Lender), do any of the following at any time: (i) waive
any of the conditions specified in Section 3.01, (ii) change the number of
Lenders or the percentage of (x) the Commitments or (y) the aggregate unpaid
principal amount of the Advances that, in each case, shall be required for the
Lenders or any of them to take any action hereunder, (iii) reduce or limit the
obligations of the Parent under Section 7.01 or release the Parent or otherwise
limit the Parent ‘s liability with respect to the Obligations owing to the
Agents and the Lenders, (iv) release all or substantially all of the Collateral
in any transaction or series of related transactions or permit the creation,
incurrence, assumption or existence of any Lien on all or substantially all of
the Collateral in any transaction or series of related transactions to secure
any Obligations other than Obligations owing to the Lenders under the Loan
Documents, or (v) amend Section 2.10 or this Section 9.01, and (b) no amendment,
waiver or consent shall, unless in writing and signed by the

 

79



--------------------------------------------------------------------------------

Required Lenders and each Lender (other than any Lender that is, at such time, a
Defaulting Lender) that has a Commitment under any of the Facility if such
Lender is directly affected by such amendment, waiver or consent, (i) increase
the Commitments of such Lender or subject such Lender to any additional
obligations, (ii) reduce the principal of, or interest on, the Notes held by
such Lender or any fees or other amounts payable hereunder to such Lender or
(iii) postpone any date fixed for any payment of principal of, or interest on,
the Notes held by such Lender or any fees or other amounts payable hereunder to
such Lender; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by an Agent in addition to the Lenders required
above to take such action, affect the rights or duties of such Agent under this
Agreement or the other Loan Documents.

 

Section 9.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered, if to
the Borrower, at its address at 1791 OG Skinner Drive, West Point, GA 81833,
Attention: Chief Financial Officer; if to any Amendment Lender, at its Domestic
Lending Office specified opposite its name on Schedule I hereto or as otherwise
specified in the Assignment and Acceptance pursuant to which it became a Lender;
if to the Agent, at its address at 320 Park Avenue, Suite 2500, New York, NY
10022, or, as to any party, at such other address as shall be designated by such
party in a written notice to the other parties. All such notices and
communications shall, when mailed, telegraphed, telecopied or telexed, be
effective when deposited in the mails, delivered to the telegraph company,
transmitted by telecopier or confirmed by telex answerback, respectively, except
that notices and communications to any Agent pursuant to Article II, III or VIII
shall not be effective until received by such Agent. Manual delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

 

Section 9.03. No Waiver; Remedies. No failure on the part of any Lender or any
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

Section 9.04. Costs and Expenses. (a)The Borrower agrees to pay on demand (i)
all costs and expenses of each Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of the Loan
Documents (including, without limitation, (A) all due diligence, collateral
review, syndication, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses and (B)
the reasonable and documented fees and expenses of counsel and financial
advisors for each Agent with respect thereto, with respect to advising such
Agent as to its rights and responsibilities, or the perfection, protection or
preservation of rights or interests, under the Loan Documents, with respect to
negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto) and (ii) all costs and expenses of each Agent and

 

80



--------------------------------------------------------------------------------

each Lender in connection with the enforcement of the Loan Documents, including,
without limitation, the negotiation of this Agreement, whether in any action,
suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including, without limitation, the
reasonable and documented fees and expenses of counsel for the Administrative
Agent and each Lender with respect thereto).

 

(b) The Borrower agrees to indemnify and hold harmless each Agent, each Lender
and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable and documented fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) any claims by third parties
involving (i) the Facility, the actual or proposed use of the proceeds of the
Advances, the Loan Documents or any of the transactions contemplated thereby, or
(ii) the actual or alleged presence of Hazardous Materials on any property of
any Loan Party or any of its Subsidiaries or any Environmental Action relating
in any way to any Loan Party or any of its Subsidiaries, except to the extent
such claim, damage, loss, liability or expense results from such Indemnified
Party’s gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnified Party or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated. Each of the parties hereto also agrees not
to assert any claim against any other party hereto or any of their respective
Affiliates, or any of their respective officers, directors, employees, attorneys
and agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Facility, the
actual or proposed use of the proceeds of the Advances, the Loan Documents or
any of the transactions contemplated by the Loan Documents.

 

(c) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.

 

(d) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.07 and 2.09 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

 

Section 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special,

 

81



--------------------------------------------------------------------------------

time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Agent, such Lender or such Affiliate to or for the credit
or the account of any Loan Party against any and all of the Obligations of the
Borrower now or hereafter existing under the Loan Documents, irrespective of
whether such Agent or such Lender shall have made any demand under this
Agreement or such Note or Notes and although such obligations may be unmatured.
Each Agent and each Lender agrees promptly to notify the Borrower after any such
set-off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Agent and each Lender and their respective Affiliates under this Section
9.05 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Agent, such Lender and their
respective Affiliates may have.

 

Section 9.06. Binding Effect. This Agreement shall become effective when it has
been executed by the Borrower and each Agent, and the Administrative Agent has
been notified by the Required Lenders that each such Required Lender has
executed it, and thereafter this Agreement shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

 

Section 9.07. Assignments and Participations. (a) Each Lender may assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment or Commitments, the Advances owing to it and the Note or Notes held
by it); provided, however, that (i) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender, an Affiliate of
any Lender or an Approved Fund of any Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the aggregate amount of
the Commitments being assigned to such Eligible Assignee pursuant to such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $1,000,000 (or such
lesser amount as shall be approved by the Administrative Agent and, so long as
no Event of Default shall have occurred and be continuing at the time of
effectiveness of such assignment, the Borrower, such approval, in the case of
the Borrower, not to be unreasonably withheld), (ii) each such assignment shall
be to an Eligible Assignee, and (iii) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
or Notes subject to such assignment. No processing and recordation fee shall be
due.

 

(b) Upon such execution, delivery, consent, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.09, 2.10 and 9.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering

 

82



--------------------------------------------------------------------------------

all of the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto).

 

(c) By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon any Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such assignee
confirms that it is an Eligible Assignee; (vi) such assignee appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to such
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of this Agreement are required to be performed by it as a Lender, as the
case may be.

 

(d) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit B hereto, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower and
each other Agent. In the case of any assignment by a Lender, within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note or Notes a new Note to the order of such Eligible Assignee
in an amount equal to the Commitment assumed by it under each Facility pursuant
to such Assignment and Acceptance and, if any assigning Lender has retained a
Commitment hereunder under such Facility, a new Note to the order of such
assigning Lender in an amount equal to the Commitment retained by it hereunder.
Such new Note or Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note or Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A hereto.

 

83



--------------------------------------------------------------------------------

(f) Each Lender may sell participations to one or more Persons (other than any
Loan Party or any of its Affiliates or a Competitor) in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of any Loan Document, or any consent to any departure by
any Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, or release all or
substantially all of the Collateral.

 

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Loan Parties furnished to such Lender by or on behalf of the
Loan Parties; provided, however, that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Confidential Information received by it from
such Lender.

 

(h) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

 

Section 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Manual
delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of an original executed counterpart of
this Agreement.

 

Section 9.09. Confidentiality. Neither any Agent nor any Lender shall disclose
any Confidential Information to any Person without the consent of the Borrower,
other than (a) to such Agent’s or such Lender’s Affiliates and their officers,
directors, employees, agents and advisors and to actual or prospective Eligible
Assignees and participants, and then only on a confidential basis, (b) as
required by any law, rule or regulation or judicial process, (c) as requested or
required by any state, Federal or foreign authority or examiner regulating such
Lender, (d) to any rating agency when required by it, provided that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender and (e) to any direct or

 

84



--------------------------------------------------------------------------------

indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor, provided, that prior to such disclosure,
such contractual counterparty or professional advisor to such contractual
counterparty shall undertake to preserve the confidentiality of any Confidential
Information relating to the Loan Parties received by it from such Agent or
Lender.

 

Section 9.10. Release of Collateral. Upon the sale, lease, transfer or other
disposition of any item of Collateral of any Loan Party (including, without
limitation, as a result of the sale, in accordance with the terms of the Loan
Documents, of the Loan Party that owns such Collateral) in accordance with the
terms of the Loan Documents, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Loan Documents.

 

Section 9.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction. Notwithstanding the foregoing, no party that is a
sovereign entity shall be deemed to have waived any immunity against
pre-judgment attachment of any of its assets or properties.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

Section 9.12. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

Section 9.13. Waiver of Jury Trial. Each of the Loan Parties, the Borrower, the
Agents and the Lenders irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to any of the Loan Documents, the Advances
or the actions of any Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

PARENT:

     

ITC^DELTACOM, INC.

            By:   /s/    RICHARD E. FISH                    

Name:

  Richard E. Fish            

Title:

  Chief Administrative Officer

BORROWER:

     

INTERSTATE FIBERNET, INC.

            By:   /s/    RICHARD E. FISH                    

Name:

  Richard E. Fish            

Title:

  Chief Administrative Officer

SUBSIDIARY GUARANTORS:

     

ITC^DELTACOM COMMUNICATIONS, INC.

            By:   /s/    RICHARD E. FISH                    

Name:

  Richard E. Fish            

Title:

  Chief Administrative Officer        

DELTACOM INFORMATION SYSTEMS, INC.

            By:   /s/    RICHARD E. FISH                    

Name:

  Richard E. Fish            

Title:

  Chief Administrative Officer        

BUSINESS TELECOM, INC.

            By:   /s/    RICHARD E. FISH                    

Name:

  Richard E. Fish            

Title:

  Chief Administrative Officer

 



--------------------------------------------------------------------------------

BTI TELECOM CORP. By:   /s/    RICHARD E. FISH        

Name:

  Richard E. Fish

Title:

  Chief Administrative Officer BUSINESS TELECOM OF VIRGINIA, INC. By:  
/s/    RICHARD E. FISH        

Name:

  Richard E. Fish

Title:

  Chief Administrative Officer

 



--------------------------------------------------------------------------------

WELSH, CARSON, ANDERSON & STOWE VIII, L.P.

By:  

WCAS VIII Associates LLC,

General Partner

By:   /s/    JONATHON M. RATHER            

Name:

  Jonathon M. Rather                

Title:

  Member            

WCAS CAPITAL PARTNERS III, L.P.

By:  

WCAS CP III Associates L.L.C.

General Partner

By:   /s/    JONATHON M. RATHER            

Name:

  Jonathon M. Rather                

Title:

  Managing Member            

 



--------------------------------------------------------------------------------

Individual investors and trusts By:   /s/    JONATHAN M. RATHER            

Jonathan M. Rather, as Attorney-in-fact

 

for the individual investors listed below:

Russell Carson

Bruce Anderson 2004 Irrevocable Trust

Andrew Paul

Thomas McInerney

Robert Minicucci

Tony de Nicola

Paul Queally

Scott Mackesy

Sanjay Swani

Laura Van Buren

Sean Traynor

John Almeida, Jr.

Eric Lee

Jonathan Rather, IRA Charles Schwab & Co., Inc. Custodian

 